                       EXHIBIT A
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 1 of 80




 1   Andrew N. Friedman (pro hac vice)                  John A. Yanchunis (pro hac vice)
     afriedman@cohenmilsteinJohn A. Yanchunis           jyanchunis@ForThe People.com
 2   (Pro Hac Vice)                                     MORGAN & MORGAN
     JYanchunis@ForThePeople.com                        COMPLEX LITIGATION
 3
     COHEN MILSTEIN SELLERS & TOLL PLLC                 GROUPAndrew
 4   1100 New York Ave. NW, FifthMORGAN &               201 N. Friedman (Pro Hac Vice)
     MORGAN                                             AFriedman@CohenMilstein.com
 5   COMPLEX LITIGATION GROUP                           COHEN MILSTEIN SELLERS &
     201 N. Franklin Street, 7th Floor                  TOLL, PLLC
 6   Washington, DC 20005                               1100 New York Ave, 5thFranklin St., 7th
 7   Tampa, Florida 33602                               Floor
     T: 813 223 5505                                    Tampa, FL 33602
 8   F: 813 223 5402 (fax)Telephone: (202) 408-         Telephone: 813/223-5505
     4600                                               Facsimile: 813/223-5402Washington, DC
 9   Facsimile: (202) 408-4699                          20005
                                                        T: 202 408 4600
10                                                      F: 202 408 4699
11
     Ariana J. Tadler (Pro Hac Vicepro hac vice)
12   ATadler@Milbergatadler@Tadlerlaw.com
     MILBERG TADLER PHILLIPS
13   GROSSMANLAW LLP
     One Penn Plaza
14
     New York, New York
15   T: 212 594 5300
     F: 212 868 1229New York, NY 10119
16   Telephone: (212) 946-9453
     Facsimile: (212) 273-4375
17   Attorneys for Plaintiff
18
                               UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
     CARLA ECHAVARRIASTEPHEN ADKINS,                    No. C 18-0598205892 WHA (JSC)
21   an individual and CaliforniaMichigan resident,           Related to:
     on behalf of himself and DERRICK                          Consolidated Cases:
22   WALKER, an individual and Virginia                 No. C 18-06022 WHA (JSC)
     residentall others similarly situated,             No. 18 06172C 19-00117 WHA (JSC)
23
                           PlaintiffsPlaintiff,         No. 18 06246 WHA
24                                                      No. 18 06263 WHA
            v.                                          No. 18 06511 WHA
25                                                      No. 18 06583 WHA
     FACEBOOK, INC.,                                    No. 18 06657 WHA
26                                                      No. 18 06887 WHA
                   Defendant.                           No. 18 06953 WHA
27

28                                                      AMENDED CONSOLIDATED CLASS
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
                                                  -1-
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 2 of 80




 1                                            ACTION COMPLAINT

 2                                            JURY TRIAL DEMANDED

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                          2
27
                     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
28                               No. 18-05982 WHA
      Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 3 of 80




 1                                                         TABLE OF CONTENTS

 2
     INTRODUCTION ............................................................................................................................. 1
 3
     PARTIES ........................................................................................................................................... 5
 4
     JURISDICTION AND VENUE........................................................................................................ 5
 5
     FACTUAL ALLEGATIONS ............................................................................................................ 6
 6
               Users Provide Valuable PII in Exchange for Facebook’s Service ............................ 6
 7             The Facebook Profile ................................................................................................ 7
               Facebook’s Terms of Service, Data Policy and Privacy Principles .......................... 8
 8             i.      Terms of Service – the Basics ....................................................................... 9
               ii.     Data Policy .................................................................................................. 10
 9             iii.    Privacy Principles ........................................................................................ 14
               Facebook Has Been on Notice of Privacy Issues and Misuse of Its Data But
10
               Has Repeatedly Failed to Prevent Data Incursions ................................................. 15
11             Facebook’s Privacy Features Result in Unwanted Disclosures .............................. 22
               Despite Repeated Assurances to the Public and its Users, Facebook
12             Suffered Another Preventable Data Breach. ........................................................... 23
               Facebook Knowingly Failed to Adequately Protect Users’ PII .............................. 27
13             i.      Facebook’s Access Tokens Were a Security Risk Because They
14                     Granted a Lot of Access and Were Easy to Exploit .................................... 27
               ii.     Facebook Knew That the Tokens Were a Security Risk and Still
15                     Chose Not to Protect Users’ PII .................................................................. 30
               Facebook’s Lax Security Resulted in Yet Another Breach ..................................... 34
16             Impacted Users Have Been Greatly Harmed and Face Significant Ongoing
               Risks as a Result of the Data Breach. ...................................................................... 34
17             Plaintiff’s Experience .............................................................................................. 43
18
     CLASS ALLEGATIONS ................................................................................................................ 46
19
     CAUSES OF ACTION ................................................................................................................... 49
20        COUNT I ............................................................................................................................. 49
          COUNT II ........................................................................................................................... 60
21
     PRAYER FOR RELIEF .................................................................................................................. 72
22
     JURY TRIAL DEMAND................................................................................................................ 73
23

24

25

26

27

28
                                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                 No. C18-05892 WHA (JSC)
                                                                        -i-
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 4 of 80




 1                                           INTRODUCTION

 2          1.      Facebook is a social networking site founded by Mark Zuckerberg. Over the decades,
 3   Facebook has amassed approximately 2.2 billion users. 1
 4          2.      On September 28, 2018, Facebook disclosed that a breach of the company’s network
 5
     resulted in hackers obtaining direct access to the accounts of approximately 30 million Facebook
 6
     users and all of the information accessible in and through those accounts (the “Data
 7
            3.2.     Breach”).”) 2 The Data Breach was the result of software vulnerabilities that
 8
     permitted access tokens—which enable people to stay logged into Facebook without reentering their
 9
     password—to be taken. 3
10
            4.3.    According to Facebook, the vulnerabilities permitting the Data Breach began in July
11
     2017 and continued, undetected by Facebook, until September 2018. 4
12
            5.4.    When Facebook initially discovered that hackers had exploited these
13
     vulnerabilities, it invalidated the access tokens of almost 90 million accounts that were potentially
14
     impacted.
15
            6.5.    Facebook ultimately conceded that 30 million users had their access tokens stolen.
16

17

18   1
       Ad Targeting, Facebook, Inc., https://www.facebook.com/business/products/ads/ad-targeting
19   (last accessed Feb. 7, 2019).
     2
       Brian Fung, Facebook Says Millions of Users had Phone Numbers, Search History and Location
20   Data Stolen in Recent Hack, THE WASHINGTON POST (Oct. 12, 2018), available at:
     https://www.washingtonpost.com/technology/2018/10/12/facebook-says-fewer-users-were-
21
     affected-by-data-breach-more-information-was-taken/ (last accessed Oct. 24, 2018). Facebook
22   originally reported that 50 million accounts were affected by the Data Breach, but later revised
     that number to 30 million. Plaintiffs reservePlaintiff reserves the right to pursue relief for all
23   Facebook users affected by the “View As” vulnerabilities revealed in discovery.
     3
       Id.
24   4
       Guy Rosen, An Update on the Security Issue, Facebook Newsroom (Oct. 12, 2018),
25   https://newsroom.fb.com/news/2018/10/update-security-issue/ (last accessed Jan. 29, 2019).

26

27                                                1
28                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 5 of 80




 1          7.6.    Facebook further conceded that 29 million of those users had additional personally

 2   identifiable information (“PII”) taken: For 15 million users, name and contact details (phone

 3 number, email, or both, depending on what people had on their profiles) were accessed. For 14

 4 million users, the attackers accessed the same two sets of information (name and contact details),

 5 as well as username, gender, locale/language, relationship status, religion, hometown, self-

 6 reported current city, birthdate, device types used to access Facebook, education, work history, the

 7 last 10 places they checked into or were tagged in, website, people or pages they follow, and their

 8 15 most recent searches. 5 Facebook has acknowledged a third set of users were affected by the

 9   Data Breach, but has not provided details of what was breached beyond users’ tokens. 6
10          8.7.    The stolen PII has great value to criminals, researchers, advertisers, and political

11   campaigns.

12          9.8.    Specifically, experts say that these personal details “can be just as important to

13   consumers—and valuable to criminals—as financial data.”7 In fact, such details may be more

14   valuable than a Social Security Number or credit card information. Justin Brookman, director of

15   privacy and technology policy for Consumers Union, the policy and mobilization division of

16   Consumer Reports, said of the Data Breach, “Most data breaches involve financial information,

17   but your Facebook account can be misused in a number of ways that are harmful. Accessing your

18   private communications and posts by itself is pretty invasive, but that information could also be

19   used to crack account security questions or to scam you and your friends.” 8

20          10.9.   The PII certainly has great value to Facebook.

21          11.10. While Facebook offers a free social networking service, its ability to monetize the

22

23   5
     Id.
     6
     Id.
24 7 Allen St. John, Facebook Breach Exposed Personal Data of Millions of Users: Hackers could

25 find out your birthplace, religion, gender, and relationships. What you can do about it, CONSUMER
   REPORTS (Oct. 12, 2018), https://www.consumerreports.org/digital-security/facebook-data-breach-
26 exposed-personal-data-of-millions-of-users/ (last accessed Oct. 22, 2018).
   8
     Id.
27

28                                                2
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 6 of 80




 1   data of its users garner it great wealth.

 2           12.11. In 2018, Facebook’s annual revenue was nearly $56 billion. 9 In 2017, Facebook’s

 3   annual revenue was $40.65 billion, and the clear majority of Facebook’s revenue—approximately

 4   96%—originated from the sale of targeted advertising based on the extensive data Facebook

 5   collects, analyzes, and maintains about its users. 10 Facebook users effectively make a deal with

 6 Facebook: in exchange for their data (that Facebook monetizes), Facebook will honor privacy

 7 settings and protect that data from others. PlaintiffsPlaintiff and users then share PII in their profiles

 8   or on Facebook messenger, creating a fiduciary relationship between Facebook and its users.

 9           13.12. Facebook had previously agreed to a 2011 Federal Trade Commission Consent Order
10   to better protect user privacy and prevent third parties from misappropriating personal information.

11           14.13. Plaintiffs bringPlaintiff brings these actions on behalf of all persons who registered

12   for Facebook in the United States and whose PII was compromised in the Data Breach as a result of

13   Facebook’s failure to: (i) adequately protect its usersusers’ PII, (ii) warn users of its inadequate

14   information security practices, and (iii) effectively monitor and control those on Facebook’s network

15   that present a threat. Facebook’s conduct amounts to breach of contract, breach of implied contract,

16   breach of implied covenant of good faith and fair dealing, breach of quasi contract, breach of

17   confidence, negligence, negligence per se, and the violation of several California statutesnegligence.

18           15.14. All PlaintiffsPlaintiff and similarly situated Facebook users (“Class members”) have

19   suffered injury as a result of Facebook’s conduct. InjuriesThese injuries may include: (i) the losslost

20   or diminished value of the opportunity to control how their PII is used; (ii) the compromise,

21   publication, and/or theft of their PII; (iii) out-of-pocket expenses associated with the prevention,

22   detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (iviii)

23

24
     9
       Martina Frascona Sochurkova, Facebook’s Revenue Exceeded $55 Billion in 2018. Newsfeed.org
25
     (July 2, 2019), available at: https://newsfeed.org/facebooks-revenue-exceeded-55-billion-in-2018/
     10
26      Annual Reports, Facebook, Inc., (2012, 2014, 2017); 10-K Quarterly Reports, Facebook, Inc.,
     (Q2 2018).
27

28                                                 3
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 7 of 80




 1   lost opportunity costs associated with effort expended and the loss of productivity addressing and

 2   attempting to mitigate the actual and future consequences of the Data Breach, including but not

 3   limited to efforts spent researching how to prevent, detect, contest, and recover from tax fraud and

 4   identity theft; (v) costs associated with placing freezes on credit reports; (vilost time, at an the

 5   estimated average loss of $18.70 per hour in lost labor hours, 11 (iv) the continued risk to their PII,

 6   which remains in Defendant’s possession and is subject to further unauthorized disclosures so long

 7   as Defendant fails to undertake appropriate and adequate measures to protect the PII of customers

 8   and former customers in their continued possession; (viiand (v) future costs in terms of loss of time,

 9   effort, and money that will be expended to monitor, prevent, detect, contest, and repair the impact
10   of the PII compromised as a result of the Data Breach for the remainder of the lives of Plaintiffs and

11   Class members; (viii) the diminished value of Plaintiffs’ and Class members’ PII, and (ix)

12   expectation damages as a result of Facebook not protecting their PII as asserted in Facebook’s

13   explicit and implicit promises to users, in exchange for its monetizing Plaintiffs’ dataPlaintiff and

14   Class members.

15             16.    In addition, Facebook has been unjustly enriched by its deceitful conduct—

16   promising protection of PII but not providing the adequate resources to stop the hack. Facebook
17
     should disgorge that money back to Plaintiffs and users.
18
                                                    PARTIES
19
               18.    Plaintiff Jasper Schmidt is a citizen and resident of California, and over the age of
20
     eighteen years. Plaintiff Schmidt has had a Facebook account since 2008.
21

22             19.    Plaintiff William Bass Jr. is a citizen and resident of California, and over the age of

23   eighteen years. Plaintiff Bass has had a Facebook account since at least 2014.
24             20.    Plaintiff Jill Herr is a citizen and resident of New York, and over the age of eighteen
25

26

27   11
          Plaintiff’s March 7, 2019 Amended Initial Disclosures pursuant to Rule 26(a) at p. 23-24.
28                                                  4
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 8 of 80




 1   years. Plaintiff Herr has had a Facebook account since 2008.

 2          15.     Finally, because Facebook knew for years about the security vulnerability that led to
 3   the Data Breach and consciously disregarded the risk it posed to the safety of users’ PII, punitive
 4   damages are also appropriate.
 5                                               PARTIES
 6
            21.16. Plaintiff Stephen Adkins is a citizen and resident of Michigan, and over the age of
 7
     eighteen years. Plaintiff Adkins has had a Facebook account since March 4, 2009.
 8
            22.     Plaintiff Denise Brown Wells is a citizen and resident of Florida, and over the age of
 9
10   eighteen years. Plaintiff Brown Wells has had a Facebook account since 2011.

11          23.17. Defendant Facebook, Inc. (“Facebook”), is incorporated in Delaware, and its

12   principal place of business is 1601 Willow Road, Menlo Park, CA 94025; it is thus a citizen of

13   Delaware and California.

14                                    JURISDICTION AND VENUE

15
            24.18. This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332(d)
16
     because this is a class action wherein the amount of controversy exceeds the sum or value of
17
     $5,000,000, exclusive of interest and costs, there are more than 100 members in the proposed class,
18
     and at least one member of the class is a citizen of a state different from Defendant. Moreover,
19
     Plaintiff Stephen Adkins is a citizen of Michigan and therefore diverse from Facebook, which is
20
     headquartered in California and incorporated in Delaware.
21
            25.19. This Court has personal jurisdiction over Defendant because Facebook is
22
     headquartered in California and conducts business in the state of California.
23
            26.20. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial part
24
     of the events or omissions giving rise to these claims occurred in, were directed to, and/or emanated
25
     from this District. Venue is also proper because Facebook’s terms of service require that claims are
26
     resolved “exclusively in the U.S. District Court for the Northern District of California or a state
27

28                                                5
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 9 of 80




 1   court located in San Mateo County . . .” 12

 2                                      FACTUAL ALLEGATIONS

 3                  Users Provide Valuable PII in Exchange for Facebook’s Service

 4          21.     Users must provide Facebook with PII to use Facebook’s service.
 5          22.     PII is valuable currency to the users because they can exchange it for services from
 6   internet companies like Facebook. A recent article estimates that users would have to pay $10 per
 7   month in exchange for an ad-free version of Facebook that does not rely on collecting users’ PII. 13
 8          23.     Likewise, PII is valuable to Facebook, because Facebook depends on users’ PII for
 9   advertising revenue. For instance, Facebook’s acquisitions of Instagram and WhatsApp indicate that
10   Facebook, at a minimum, put a value of $33 or $42 for each class member’s PII. In April 2012,
11   Facebook acquired Instagram (a photo sharing app) for $1 billion, paying the equivalent of $33 per
12   Instagram user. In February 2014, Facebook paid approximately $19 billion for WhatsApp (a
13   smartphone app that allow you to send text messages, photos and videos) or $42 per user.
14          24.     A market exists for stolen PII because malicious actors are able to monetize that
15   information by gaining access to both metadata attached to the PII and by harvesting valuable
16   information from the users’ accounts themselves. An individual’s entire portfolio of PII has been
17   valued as high as $1,200 per person. 14 Based solely on the type of PII that Facebook has publicly
18   asserted was taken in the Data Breach, the value of that information on the Dark Web ranges from
19   $15 to $30 per person. 15
20          25.     In exchange for their PII, Plaintiff and Class members received a benefit equivalent
21

22

23   12
        Terms of Service, Facebook, Inc., https://www.facebook.com/terms.php (last accessed Feb.
     7July 8, 2019). The Terms of Service for “Disputes” also state that “the laws of California will
24   govern these Terms and any claim, without regard to conflict of law provisions.”
     13
        Rani Molla, The Cost of an Ad-Free Internet: $35 More Per Month, Vox.com (Jun. 24, 2019)
25
     https://www.vox.com/recode/2019/6/24/18715421/internet-free-data-ads-cost.
     14
26      Migliano, Simon, Dark Web Market Price Index (US Edition), top10VPN.com (Feb. 27, 2018).
     https://www.top10vpn.com/news/privacy/dark-web-market-price-index-feb-2018-us/
27   15
        Plaintiff’s March 7, 2019 Amended Initial Disclosures pursuant to Rule 26(a) at p. 21.
28                                                 6
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 10 of 80




 1   to the value of Facebook’s service. Plaintiff and Class members clearly intended to and did

 2   participate in the online information exchange market in which PII functions as money paid for the

 3   use of social media platforms and the like. Due to Facebook’s misconduct and the resulting Data

 4   Breach, hackers obtained that PII at no compensation to Plaintiff and Class members whatsoever.

 5                  The Facebook Profile and Terms of Services

 6
            28.26. When a person opens a Facebook account, he or she is prompted to include certain
 7
     information on his or her profile page.
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21          29.27. To create an account, a person is required to share his/her name, email address or

22   mobile phone number, date of birth, and gender.

23          30.28. Most of the other requested information can be called historical PII, such as

24   hometown, employment, and educational history.

25          31.29. This information helps Facebook connect those viewing the site with “friends,” and

26   increase its user base.

27          30.     To reset the account or apply Facebook-recommended security controls, a Facebook

28                                              7
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 11 of 80




 1   user must supply a copy of their complete driver’s license and a second mobile phone number.

 2          32.31. The “privacy” settings for this PII defaults to “public” unless the user toggles it to a

 3   higher privacy setting. Below, pictured together (instead of single screen shots) are some of the

 4   screens a user would see:

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
            33.32. The user will also receive prompts from Facebook to “update info” and to add this
19
     additional PII, as well as email addresses and phone numbers, to his or her profile page.
20
                    Facebook’s Terms of Service, Data Policy and Privacy Principles
21
            33.     There is not one integrated contract that spells out Facebook’s obligations to the
22
     user, but those obligations can be determined by reference to Facebook’s course of dealing with
23
     the Class, industry practice, and from various webpages created by Facebook, including
24
     Facebook’s “Terms of Service” section (https://www.facebook.com/terms.php); “How You’re
25
     Protected” section (https://www.facebook.com/about/basics/stay-safe-and-secure/how-youre-
26
     protected); Facebook’s “Privacy Principles” (https://www.facebook.com/about/basics/privacy-
27

28                                                8
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 12 of 80




 1   principles), and Facebook’s “Data Use Policy”

 2   (https://www.facebook.com/full data use policyAlso, when).

 3                         i.     Terms of Service – the Basics

 4          34.    When a user opens a Facebook account, he or she must agree to a “Terms of Service”

 5   (“Terms”). 16 These Terms create mutual obligations for Facebook and its users.

 6          35.    The Terms set out what services Facebook provides (“Our Services”), stating, in part:

 7             a. “… a personalized experience for you …”

 8             b. “Connect you with people and organizations you care about …”

 9             c. “Help you discover content, products, and services that may interest you …”
10             d. “Combat harmful conduct and protect and support our community…”
11             e. “Enable global access to our services; to operate our global services, we need to store
12                and distribute content and data in our data centers and systems around the
13                word.,world, including outside your country of residence.” 17
14          36.    The Terms set out “Commitments” or obligations of the Facebook user, including

15   that the user provides the same name used in everyday life, provide accurate information, and “Not

16 share their password or give access to their Facebook account to others.” (the “Commitments”). 18

17          37.    The Commitments require that the user adhere to “Community Standards” and the

18 Terms, not engage in fraud or upload viruses or malicious codes, and “not access or collect data

19 from our Products using automated means (without our prior permission) or attempt to access data

20 you do not have permission to access.”

21          38.    Facebook explains that the user provides his or her data and content in consideration

22 for his or her social networking experience.

23

24
     16
        Terms of Service, Facebook, Inc., https://www.facebook.com/terms.php Id. (last accessed Feb.
25
     7, 2019).
     17
26      Id.
     18
        Id.
27

28                                                9
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 13 of 80




 1          39.      For example, the Terms set out that the user gives Facebook permission to use

 2   content that the user creates and shares, and to share information about the user’s action with ads

 3   and sponsored content. 19

 4          40.      Finally, the Terms state that the laws of California govern the Terms and any claims

 5 and designate the Northern District of California as the venue for any for any dispute. 20

 6                           ii.     WithinData Policy

 7          41.      On the “Terms of Service” webpage, under item “5. Other terms and policies that

 8   may apply to you,” is a link to Facebook’s “Data Policy.”. It states that Facebook collects significant

 9   and sensitivein part:
10                2. Our Data Policy and Your Privacy Choices
                  To provide these services, we must collect and use your personal data. We detail
11                our practices in the Data Policy, which you must agree to in order to use our
                  Products.
12
                  We also encourage you to review the privacy choices you have in your settings.
13
            42.      The Data Policy further informs:
14
                  How do we operate and transfer data as part of our global services?
15                We share information. globally, both internally within the Facebook
                  Companies, and externally with our partners and with those you connect and
16
                  share with around the world in accordance with this policy. Your information
17                may, for example, be transferred or transmitted to, or stored and processed in
                  the United States or other countries outside of where you live for the purposes
18                as described in this policy. These data transfers are necessary to provide the
                  services set forth in the Facebook Terms and Instagram Terms and to globally
19                operate and provide our Products to you. We utilize standard contract clauses,
20                rely on the European Commission's adequacy decisions about certain countries,
                  as applicable, and obtain your consent for these data transfers to the United
21                States and other countries. 21 (emphasis added).

22          43.      If one clicks on the hyperlink for “standard contract clauses”, they are taken to the
23   following URL: https://eur-lex.europa.eu/legal-content/EN/TXT/PDF/?uri=CELEX:32010D0087.
24

25
     19
26      Id.
     20
        Id.
27   21
        https://www.facebook.com/full data use policy
28                                                 10
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 14 of 80




 1   This February 5, 2010 European Commission decision regarding data protection sets out certain

 2   obligations regarding data protection. For example:

 3              (12) Standard contractual clauses should provide for the technical and
                organisational security measures to be applied by data processors established in
 4              a third country not providing adequate protection, in order to ensure a level of
                security appropriate to the risks represented by the processing and the nature of
 5
                the data to be protected. Parties should make provision in the contract for those
 6              technical and organisational measures which, having regard to applicable data
                protection law, the state of the art and the cost of their implementation, are
 7              necessary in order to protect personal data against accidental or unlawful
                destruction or accidental loss, alteration, unauthorised disclosure or access or
 8              any other unlawful forms of processing.
 9
                The includesData Policy further states:
10
                   a.      Information and content you provide. We collect the content,
11                 communications and other information you provide when you use our
                   Products, including when you sign up for an account, create or share
12                 content, and message or communicate with others. This can include
13                 information in or about the content you provide (like metadata), such as
                   the location of a photo or the date a file was created. It can also include
14                 what you see through features we provide, such as our camera . . . Our
                   systems automatically process content and communications you and
15                 others provide to analyze context and what’s in them . . .
16                 b.     Network and connections. We collect information about the
17                 people, Pages, accounts, hashtags and groups you are connected to and
                   how you interact with them across our Products, such as people you
18                 communicate with the most or groups you are part of. We also collect
                   contact information if you choose to upload, sync or import it from a
19                 device (such as an address book or call log or SMS log history) . . .
20                 c.      Your usage. We collect information about how you use our
21                 Products, such as the types of content you view or engage with; the
                   features you use; the actions you take; the people or accounts you interact
22                 with; and the time, frequency and duration of your activities. For example,
                   we log when you're using and have last used our Products, and what posts,
23                 videos and other content you view on our Products. We also collect
                   information about how you use features like our camera.
24

25                 d.     Information about transactions made on our products. If you
                   use our Products for purchases or other financial transactions (such as
26                 when you make a purchase in a game or make a donation), we collect
                   information about the purchase or transaction. This includes payment
27

28                                               11
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 15 of 80




 1                  information, such as your credit or debit card number and other card
                    information; other account and authentication information; and billing,
 2                  shipping and contact details.
 3
                    e.      Things others do and information they provide about you. We
 4                  also receive and analyze content, communications and information that
                    other people provide when they use our Products. This can include
 5                  information about you, such as when others share or comment on a photo
                    of you, send a message to you, or upload, sync or import your contact
 6                  information.
 7
                    f.      We collect information from and about the computers, phones,
 8                  connected TVs and other web-connected devices you use that integrate
                    with our Products, and we combine this information across different
 9                  devices you use. For example, we use information collected about your
                    use of our Products on your phone to better personalize the content
10                  (including ads) or features you see when you use our Products on another
11                  device, such as your laptop or tablet, or to measure whether you took an
                    action in response to an ad we showed you on your phone on a different
12                  device.

13                  g.      Advertisers, app developers, and publishers can send us
                    information through Facebook Business Tools they use, including our
14                  social plug-ins (such as the Like button), Facebook Login, our APIs and
15                  SDKs, or the Facebook pixel. These partners provide information about
                    your activities off Facebook—including information about your device,
16                  websites you visit, purchases you make, the ads you see, and how you use
                    their services—whether or not you have a Facebook account or are logged
17                  into Facebook. For example, a game developer could use our API to tell
                    us what games you play, or a business could tell us about a purchase you
18                  made in its store. We also receive information about your online and
19                  offline actions and purchases from third-party data providers who have
                    the rights to provide us with your information. 22
20
            41.44. In its section entitled “Sharing with Third-Party Partners,” Facebook explains that,
21
     while it does not sell any of the user’s information to third parties, it does provide advertisers with
22
     reports about the kinds of people seeing their ads and information about users to measurement
23
     partners and facilitates payments with vendors who sell to users on Facebook.
24

25
     22
26     Data Policy, Facebook, Inc., https://www.facebook.com/about/privacy (last accessed Feb. 7,
     2019).
27

28                                                12
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 16 of 80




 1          42.45. Facebook justifies this use by noting this sharing “makes it possible to operate our

 2   companies and provide free service to people around the world.” 23

 3          43.46. Facebook actively solicits as much information as possible from its users and

 4   monetizes that information. 24

 5          44.47. In addition, some users’ accounts also contain payment card information, and

 6   Facebook has actively encouraged banks to join its Messenger app and bring “users’ financial

 7   information, like credit card transactions and checking account balances” along with them. 25

 8          45.48. Facebook acknowledges that with the information it holds comes a responsibility to

 9   protect it. Facebook specifically promises that “[w]hen it comes to your personal information, we
10   don’t share it without your permission (unless required by law).” 26
11          49.     Facebook’s Data Policy further represents that Facebook “[p]romotes safety,

12   integrity, and security” by “us[ing] the information we have to verify accounts and activity, combat

13   harmful conduct, detect and prevent spam and other bad experiences, maintain the integrity of our

14   Products, and promote safety and security on and off of Facebook Products.”

15          50.     Facebook’s Data Use Policy, updated in January 2015, also provides, in relevant part:

16                  Granting us permission to use your information not only allows us to
                    provide Facebook as it exists today, but it also allows us to provide you
17                  with innovative features and services we develop in the future that use the
                    information we receive about you in new ways. While you are allowing
18
                    use to use the information we receive about you, you always own all of
19                  your information. Your trust is important to us, which is why we don’t
                    share information we receive about you with others unless we have:
20                          •      received your permission
21
     23
22      Id.
     24
        John Constine, Facebook’s Revenue Growth Strategy: Ad Targeting by In-App Behavior,
23   TECHCRUNCH (Feb. 1, 2012), available at: https://techcrunch.com/2012/02/01/action-spec-ad-
     targeting.
24   25
        Sara Salinas, Facebook is asking more financial institutions to join Messenger, CNBC (Aug. 6,
25   2018), available at: https://www.cnbc.com/2018/08/06/facebook-messenger-could-soon-feature-
     your-bank-information.html.
     26
26      Privacy Basics, Facebook, Inc., https://www.facebook.com/about/basics/stay-safe-and-
     secure/how-youre-protected (last accessed Feb. 7, 2019).
27

28                                               13
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 17 of 80




 1                         •      given you notice, such as by telling you about it in this
                                  policy; or
 2                         •      removed your name and any other personally identifying
 3                                information from it. 27

 4                         iii.   Facebook further represents in its “Privacy Principles

 5           46.51. From the Facebook “Terms of Service” page

 6   (https://www.facebook.com/terms.php.), one could also find the link for “Privacy Basics”

 7   (https://www.facebook.com/about/basics). Within those pages are Facebook’s “Privacy

 8   Principles” (https://www.facebook.com/about/basics/privacy-principles,”). Those state, in relevant

 9   part, that:

10                 We design privacy into our products from the outset
                   We design privacy into Facebook products with guidance from experts in
11                 areas like data protection and privacy law, security, interface design,
                   engineering, product management, and public policy. Our privacy team
12                 works to build these diverse perspectives into every stage of product
                   development.
13

14                 We work hard to keep your information secure
                   We work around the block to help protect people’s accounts, and we build
15                 security into every Facebook product. Our security systems run millions
                   of time per second to help catch threats automatically and remove them
16                 before they ever reach you . . .
17
                   You own and can delete your information
18                 You own the information you share on Facebook. This means you decide
                   what you share and who you share it with on Facebook, and you can
19                 change your mind . . .
20                 Improvement is constant
21                 We’re constantly working to develop new controls and design them in
                   ways that explain things to people clearly. We invest in research and work
22                 with experts beyond Facebook including designers, developers, privacy
                   professionals and regulators.
23
                   We are accountable
24

25   27
        2015 Data Policy, Facebook, Inc.,
26   https://web.archive.org/web/20141223083330/https://www.facebook.com/full_data_use_policy
     (last accessed Feb. 7, 2019).
27

28                                              14
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 18 of 80




 1                  In addition to comprehensive privacy reviews, we put products through
                    rigorous security testing. We also meet with regulators, legislators and
 2                  privacy experts around the world to get input on our data practices and
                    policies. 28
 3

 4          1.      Facebook’s Data Policy further represents that Facebook “[p]romotes safety,

 5   integrity, and security” by “us[ing] the information we have to verify accounts and activity, combat

 6   harmful conduct, detect and prevent spam and other bad experiences, maintain the integrity of our

 7   Products, and promote safety and security on and off of Facebook Products.”

 8          1.      Facebook’s Data Use Policy, updated in January 2015, also provides, in relevant part:

 9                  Granting us permission to use your information not only allows us to
                    provide Facebook as it exists today, but it also allows us to provide you
10                  with innovative features and services we develop in the future that use the
                    information we receive about you in new ways. While you are allowing
11                  use to use the information we receive about you, you always own all of
                    your information. Your trust is important to us, which is why we don’t
12
                    share information we receive about you with others unless we have:
13                          •      received your permission
                            •      given you notice, such as by telling you about it in this
14                                 policy; or
                            •      removed your name and any other personally identifying
15
                                   information from it. 29
16
                    Facebook Has Been on Notice of Privacy Issues and Misuse of itsIts Data But
17                  Has Repeatedly Failed to Prevent Data Incursions.

18
            48.52. Facebook has a long history of misleading users about the adequacy of its data
19
     protection.
20
            49.53. Facebook’s founder Mark Zuckerberg infamously stated that Facebook’s motto was
21
     “Move fast and break things,” often plastered across Facebook’s campus as a reminder that non-
22

23

24
     28
        Id.
25   29
        2015 Data Policy, Facebook, Inc.,
26   https://web.archive.org/web/20141223083330/https://www.facebook.com/full_data_use_policy
     (last accessed Feb. 7, 2019).
27

28                                               15
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 19 of 80




 1   conformist hackers were running the social network company. 30 That motto was axed in 2014, when

 2   Mr. Zuckerberg shifted the motto to “Move fast with stable infrastructure.” 31

 3           50.54. However, in November 2007, Facebook faced backlash from its then-57 million

 4   users for its privacy abuses with the now-defunct “Beacon” feature. 32 Zuckerberg admitted that

 5 Facebook and its team of engineers “made a lot of mistakes building [Beacon], but we’ve made

 6 even more with how we’ve handled them. We simply did a bad job with this release, and I apologize

 7 for it.” 33 The apology came after a groundswell of users complaining that Facebook deceived its

 8   users and tracked far more information with Beacon than originally represented, prompting a

 9   petition with MoveOn.org and a $9.5 million class action settlement concerning Facebook’s privacy
10   practices. 34
11           51.55. In July 2008, a “glitch” in Facebook’s code exposed the birthdates of approximately

12   80 million users. 35

13           52.56. Facebook did not identify the “glitch” internally; rather, a third-party technology

14   consultant discovered the “glitch” when he was reviewing Facebook’s new design and noticed that

15   the birthdates “of his privacy-obsessed acquaintances were popping up when they should have been

16   hidden.” 36

17           53.57. Although Facebook purportedly allowed users to control the audience of users who

18
     30
19       Nick Statt, Zuckerberg: ‘Move Fast and Break Things’ isn’t how Facebook Operates Anymore,
     C|NET (April 30, 2014), available at: https://www.cnet.com/news/zuckerberg-move-fast-and-
20   break-things-isnt-how-we-operate-anymore/
     31
        Id.
21   32
        Andrew Clark, Facebook Apologies for Mistakes over Advertising, THE GUARDIAN (Dec. 6,
22   2007), available at:
     https://www.theguardian.com/technology/2007/dec/06/facebook.socialnetworking.
23   33
        Id.
     34
        David Kravets, Facebook's $9.5 Million “Beacon” Settlement Approved, WIRED (Sept. 21,
24   2012), available at https://www.wired.com/2012/09/beacon-settlement-approved/
     35
        Robert McMillan, Facebook Bug Leaks Members’ Birthday Data, CSO ONLINE (July 17, 2008),
25
     available at: https://www.csoonline.com/article/2123018/identity-theft-prevention/facebook-bug-
26   leaks-members--birthday-data.html.
     36
        Id.
27

28                                               16
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 20 of 80




 1   could see aspects of a user’s profile, Facebook’s new design made the information public to other

 2   Facebook users, essentially ignoring the users’ privacy settings. 37

 3           54.58. At the time, Facebook could not determine how long the data was exposed, or

 4   identify how many people viewed the data, because even though the new design was in beta form

 5   and supposed to be shielded from public access, non-beta-tester users still had access. 38

 6           55.59. In 2011, Facebook settled with the Federal Trade Commission over charges it had

 7   deceived users by “telling them they could keep their information on Facebook private, and then

 8   repeatedly allowing it to be shared and made public.” 39 Facebook agreed to make its privacy and

 9   data sharing policies more prominent and was “barred from making misrepresentations about the
10   privacy or security of consumers’ personal information” while also being “required to establish and
11   maintain a comprehensive privacy program designed to address privacy risks associated with the
12   development and management of new and existing products and services, and to protect the privacy
13   and confidentiality and consumers’ information.” 40 This program was specifically required to be
14   “appropriate to [Facebook’s] size and complexity, the nature and scope of [Facebook’s] activities,

15   and the sensitivity of the covered information, including . . . . the identification of reasonably

16   foreseeable, material risks, both internal and external, that could result in . . . disclosure of covered

17   information . . .” 41

18           56.60. Around the same time, following a legal complaint by a European privacy

19   campaigner, Facebook was urged by the Irish Data Protection Commissioner to tighten up app

20

21   37
        Id.
     38
22      Id.
     39
        Facebook Settles FTC Charges that it Deceived Consumers by Failing to Keep Privacy
23   Promises, THE UNITED STATES OF AMERICA FEDERAL TRADE COMMISSION (Nov. 29, 2011),
     available at: https://www.ftc.gov/news-events/press-releases/2011/11/facebook-settles-ftc-
24   charges-it-deceived-consumers-failing-keep
     40
        Id.
25   41
        Order Containing Consent Order, In the Matter of Facebook, Inc., File No. 092 3184, THE
26   UNITED STATES OF AMERICA FEDERAL TRADE COMMISSION, available at:
     https://www.ftc.gov/sites/default/files/documents/cases/2011/11/111129facebookagree.pdf
27

28                                                 17
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 21 of 80




 1   permissions to avoid “friends” data leakage. However, Facebook did not tighten permissions until

 2   2015. 42

 3              57.61. In 2013, Facebook exposed six million users’ contact information (email addresses

 4   and phone numbers) to unauthorized third parties. 43 Like with prior privacy violations and the

 5   violations at issue in this litigation, the vulnerability existed for at least five months before a third

 6   party identified the vulnerability and brought it to Facebook’s attention. 44

 7              58.62. Not only did the vulnerability permit unauthorized access to those six million users’

 8   contact information, it also permitted unauthorized third parties access to non-users’ contact

 9   information—that is, contact information Facebook collected related to individuals who never
10   signed up for, logged into, or used the Facebook platform. 45
11              59.63. In 2015, Facebook detected that political firm Cambridge Analytica was misusing

12   personal data to create, among other things, targeted political ads. Its lawyers sent a letter to

13   Cambridge Analytica in August of 2016 asking for verification that any such data be deleted.

14   Facebook accepted a letter from Cambridge Analytica that it had done so but did not bother to follow

15   up or conduct a forensic audit. 46

16

17   42
        Natasha Lomas, Facebook Data Misuse Scandal Affects ‘Substantially’ More than 50M, Claims
18   Wylie, TECHCRUNCH (March 27, 2018), available at:
     https://techcrunch.com/2018/03/27/facebook-data-misuse-scandal-affects-substantially-more-than-
19   50m-claims-wylie
     43
        Billy Gallagher, Facebook Security Bug Exposed Personal Account Information, Emails and
20   Phone Numbers, Six Million Accounts Affected, TECHCRUNCH (June 21, 2013), available at:
     https://techcrunch.com/2013/06/21/facebook-security-bug-exposed-personal-account-information-
21
     emails-and-phone-numbers-six-million-accounts-affected/
     44
22      Alexis Kleinman, Facebook Bug Exposed Email Addresses, Phone Numbers of 6 Million Users,
     THE HUFFINGTON POST (June 21, 2013), available at:
23   https://www.huffingtonpost.com/2013/06/21/facebook-bug_n_3480739.html
     45
        Gallagher, supra n.48.
24   46
        Natasha Lomas, Facebook Data Misuse Scandal Affects ‘Substantially’ More than 50M, Claims
25   Wylie, TECHCRUNCH (March 27, 2018), available at:
     https://techcrunch.com/2018/03/27/facebook-data-misuse-scandal-affects-substantially-more-than-
26   50m-claims-wylie

27

28                                                  18
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 22 of 80




 1           60.64. When identifying Cambridge Analytica as the entity that misappropriated Facebook

 2   data, Facebook founder and CEO Mark Zuckerberg admitted Facebook’s negligence in the scandal:

 3   “But it’s clear now that we didn’t do enough to prevent [our] tools from being used for harm as well.

 4   That goes for the fake news, foreign interference in elections, and hate speech, as well as developers

 5   and data privacy. We didn’t take a broad enough view of our responsibility, and that was a big

 6   mistake.” (Emphasis added.)

 7           61.65. Zuckerberg made further admissions regarding Facebook’s failure to protect the PII

 8   of its users:

 9                   We have a responsibility to protect your data, and if we can’t then we
                     don’t deserve to serve you. I’ve been working to understand exactly what
10                   happened and how to make sure this doesn’t happen again. 47
11
                     I’m sorry we didn’t do more at the time. We’re now taking steps to ensure
12                   this doesn’t happen again. 48

13           62.66. When called to testify before a joint session of the Senate Commerce Committee and
14   Judiciary Committee, in April 2018, Zuckerberg was chastened by many congresspeople, including
15   Senator Bill Nelson of Florida, who said, “Let me just cut to the chase. If you and other social media
16   companies do not get your act in order, none of us are going to have privacy anymore . . . We’re
17   talking about personally identifiable information that, if not kept by the social media . . . companies
18   from theft, a value that we have in America, being our personal privacy – we won’t have it
19   anymore.” 49
20           63.67. Zuckerberg admitted that “we need to now take a more active view in policing the
21   ecosystem” and that, “at the end of the day, this is going to be something where people will measure
22

23   47
      Sam Meredith, Facebook-Cambridge Analytica: A Timeline of the Data Hijacking Scandal,
   CNBC (Apr. 10, 2018), available at: https://www.cnbc.com/2018/04/10/facebook-cambridge-
24 analytica-a-timeline-of-the-data-hijacking-scandal.html
   48
25 49 Id.
      Transcript of Mark Zuckerberg’s Senate Hearing, THE WASHINGTON POST (Apr. 10, 2018),
26 available at: https://www.washingtonpost.com/news/the-switch/wp/2018/04/10/transcript-of-
   mark-zuckerbergs-senate-hearing/?noredirect=on&utm_term=.c7f29f9a3e4d
27

28                                                19
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 23 of 80




 1   us by our results . . .” 50

 2           64.68. Zuckerberg was specifically questioned by Senator Tammy Baldwin of Wisconsin

 3   regarding whether “Facebook [could] be vulnerable to a data breach or hack . . .” He answered,

 4   “there are many kinds of security threats that a company like ours faces, including people trying to

 5   break in to our security systems” and stated that if Facebook was hacked, he believed that he would

 6   have the duty to inform those impacted. 51

 7           65.69. In a recognition of culpability, Zuckerberg further told the Joint Committees:

 8                    We didn’t take a broad enough view of our responsibility, and that was a
                      big mistake. And it was my mistake. And I am sorry. I started Facebook,
 9
                      I run it, and I’m responsible for what happens here.
10
                      So, now, we have to go through our — all of our relationship with people
11                    and make sure that we’re taking a broad enough view of our
                      responsibility. It’s not enough to just connect people. We have to make
12                    sure that those connections are positive. It’s not enough to just give
                      people a voice. We need to make sure that people aren't using it to harm
13
                      other people or to spread misinformation. And it’s not enough to just give
14                    people control over their information. We need to make sure that the
                      developers they share it with protect their information, too. Across the
15                    board, we have a responsibility to not just build tools, but to make sure
                      that they're used for good. 52
16

17           66.70. Zuckerberg stated plainly in response to a question from Senator Cantwell, “Senator,

18   I think everyone in the world deserves good privacy protection.” Facebook committed to “putting

19   stronger protections in place to prevent future abuse of our platform.” 53

20           67.71. However, as recently as January 2019, Facebook has again been under fire for its

21   disregard for both user privacy and developer protocols.

22

23
     50
        Id.
24   51
        Id.
     52
        Id.
25   53
        How is Facebook Working to Keep its Community Safe?, Facebook, Inc., available at:
26   https://www.facebook.com/help/208040513126776?helpref=popular_topics (last accessed Feb. 7,
     2019).
27

28                                                 20
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 24 of 80




 1          68.72. Apple banned Facebook from offering apps and updates on Apple’s platform after

 2   discovering that Facebook had “violat[ed] Apple’s rules with a research app that allowed Facebook

 3   to snoop on users’ online activity.”

 4          69.73. The app at issue was reportedly part of a Facebook program known as Project Atlas

 5   which paid users $20 to install an app on their Apple devices called “Facebook Research.” The app

 6   was offered to minors as well as adults and permitted Facebook “to track app use, the websites

 7   visited, the Amazon purchases they made and other intimate data.”

 8          70.74. The app also circumvented Apple’s usual download process through the App Store

 9   and was uploaded through a process that trusted web developers are only permitted to use for internal
10   testing under their agreements with Apple. 54
11          75.     By late May 2019, Facebook’s own lawyers took the position that users could not

12   have any expectation of privacy on Facebook. 55

13          71.76. A longtime consultant to Facebook and former mentor to Mark Zuckerberg, Roger

14   McNamee, wrote an op-ed in TIME magazine in January lamenting what has happened to Facebook,

15 and how it developed to something which brought him shame:

16                  To feed its AI and algorithms, Facebook gathered data anywhere it could.
                    Before long, Facebook was spying on everyone, including people who do
17                  not use Facebook. Unfortunately for users, Facebook failed to safeguard
                    that data. Facebook sometimes traded the data to get better business deals.
18
                    These things increased user count and time on-site, but it took another
19                  innovation to make Facebook’s advertising business a giant success.

20                  From late 2012 to 2017, Facebook perfected a new idea-growth hacking-
                    where it experimented constantly with algorithms, new data types and
21                  small changes in design, measuring everything. Growth hacking enabled
                    Facebook to monetize its oceans of data so effectively that growth-
22
                    hacking metrics blocked out all other considerations. In the world of
23

24   54
        Kevin Roose, Maybe Only Tim Cook Can Fix Facebook’s Privacy Problem, THE NEW YORK
     TIMES (Jan. 30, 2019), available at: https://www.nytimes.com/2019/01/30/technology/facebook-
25
     privacy-apple-time-cook.html.
     55
26      Hannah Albazari, Facebook Says Social Media Users Can’t Expect Privacy, LAW360 (May 29,
     2019), available at: https://www.law360.com/articles/1164091
27

28                                               21
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 25 of 80




 1                   growth hacking, users are a metric, not people. 56

 2
             77.     On July 12, 2019, the FTC voted to fine Facebook a record-setting $5 billion for
 3
     mishandling users’ personal information. 57
 4
                     Facebook’s Privacy Features Result in Unwanted Disclosures
 5
             72.78. As noted by McNamee, Facebook’s primary revenue model relies on users to share
 6
     as much PII as possible with as few hurdles and limitations for sharing that PII on the Facebook
 7
     platform as possible. To maximize revenue, Facebook has not always honored the privacy settings
 8
     of its users.
 9
             73.79. Many users depend on user-to-user privacy within the Facebook platform (i.e., only
10
     sharing posts with friends or certain subgroups of friends).
11
             74.80. Nevertheless, Facebook violated its own policy in October 2015 when it updated its
12
     search engine, at the expense of users’ privacy, without alerting users. 58
13
             75.81. Facebook’s new internal search engine made searching within the Facebook platform
14
     easier but, in the process, all private profiles were publicly searchable—even for non-users and on
15
     platforms outside of Facebook, such as Google’s or Yahoo’s search engines. 59
16
             76.82. Although users’ privacy settings permitted them to set their profiles so that only
17
     certain users could see their profiles and information contained therein, the updated search function
18

19

20

21   56
     Roger McNamee, I Mentored Mark Zuckerberg. I Loved Facebook. But I Can’t Stay Silent
   About What’s Happening, TIME (Jan. 17. 2019), available at: http://time.com/5505441/mark-
22 zuckerberg-mentor-facebook-downfall/.

23   57
       Cecilia Kang, FTC Approves Facebook Fine of About $5 Billion, THE NEW YORK TIMES (July
24   12, 2019) available at: https://www.nytimes.com/2019/07/12/technology/facebook-ftc-fine.html
     58
      Alex Hern, Facebook is Chipping away at Privacy – and my Profile has been Exposed, THE
25
   GUARDIAN (June 29, 2016), available at:
26 https://www.theguardian.com/technology/2016/jun/29/facebook-privacy-secret-profile-exposed.
   59
      Id.
27

28                                                 22
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 26 of 80




 1   switched these profiles to public. 60

 2           77.83. Without the benefit of an “opt out” option, users’ posts, photos, and other activity

 3   not specifically set to the most private setting (a setting the user would have to manually check for

 4   each post, photo, and other activity) were now exposed beyond the Facebook platform, despite users

 5   having limited their privacy settings to prevent such disclosure of their personal information. 61

 6           78.84. This meant those posts—previously limited to a small group of people—were now

 7   completely visible and searchable and, worse, Facebook’s new search feature would scan the user’s

 8   profile and use that information to autocomplete another user’s search. 62

 9           79.85. For example, if hypothetical user Sally Smith “liked” the band “Tom Petty & the
10   Heartbreakers” in her private profile, and another user (not necessarily her friend) searched for

11   “Sally Smith Tom Pe,” Facebook’s new search feature would autocomplete the search to “Sally

12   Smith Tom Petty & the Heartbreakers,” thus revealing Sally Smith’s otherwise and believed-to-be

13   private information.

14           80.86. Users may “like” or “post” items related to several particularly sensitive topics, e.g.,

15   health issues, religion, politics, familial issues.

16           81.87. These examples are not limited to individual users’ searches; game developers,

17   application developers, marketers, and other third-party vendors had access to this search function

18   and could use it to exploit information that users otherwise believed to be private. 63

19                   Despite Repeated Assurances to the Public and its Users, Facebook Suffered
                     Another Preventable Data Breach.
20
             82.88. When a user logged into Facebook with his or her username and password, Facebook
21

22

23
     60
        Id.
24   61
        Id.
     62
        Id.
25   63
        Amy X. Wang, How to Keep Facebook’s Powerful new Search Engine from Unearthing your
26   Old, EmbarassingEmbarrassing Posts, QUARTZ (Oct. 22, 2015), available at:
     https://qz.com/531244/how-to-keep-facebooks-powerful-new-search-engine-from-unearthing-
27   your-old-embarrassing-posts/.
28                                                  23
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 27 of 80




 1   then generated an access token for that user. This access token permittedoperated as an automatic

 2   super password—an all-purpose key that mapped to a user’s profile—which allowed a user to

 3   subsequently access Facebooklog in numerous times without providing her or histyping out their

 4   username and password each time. This practice streamlined logins and reduced the barriers for

 5   users to access the Facebook platform and provide PII.

 6          83.89. Industry-standard information and data security best practices demand that

 7   companies that utilize access tokens should limit the lifespan of those access tokens to a reasonable

 8   period (e.g., an hour, a day, a week, a month).

 9          84.90. Once Facebook provided a user with an access token, however, Facebook did not
10   subsequently expire the access token—the access tokens remained valid for months or even years.

11   Facebook never required the user subsequently to provide her or his username and password (e.g.,

12   an hour, a day, a week, or a month later) to reissue the access token. The access token remained

13   valid for an indefinite period.

14          85.91. According to Facebook, it first became aware of a potential data breach on September

15   14, 2018, when it noticed “an unusual spike of activity.” 64

16          86.92. Facebook allowed the attackers to gain access to over 400,000 Facebook accounts,

17   and steal 30 million Facebook users’ “access tokens,” which are “the equivalent of digital keys.” 65

18          87.93. With access to users’ tokens, the attackers siphoned purportedly 29 million users’

19   PII without any form of intervention, interruption, or difficulty until September 25, 2018, when

20   Facebook allegedly first determined the increased network traffic was actually an attack. 66

21          88.94. On September 25, 2018, 11 days after the attack allegedly began, Facebook’s

22   engineering team discovered the security issues that resulted in the Data Breach.

23          89.95. Three separate vulnerabilities in Facebook’s code had permitted unauthorized

24

25   64
        Allen St. John, supra n.7.
     65
26      Guy Rosen, supra n.4.
     66
        Id. See also “Facebook’ Statement”, DktECF No. 61 at 5.
27

28                                                24
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 28 of 80




 1   individuals to utilize Facebook’s “View As” feature—which permits users to see what their profile

 2   looks like to others—to steal access tokens (which are designed to enable users to stay logged into

 3   Facebook without reentering their password). 67

 4           90.96. With these access tokens, the unauthorized individuals were able to take over users’

 5   accounts. 68

 6           91.97. Access tokens are used by Facebook to authenticate users. Facebook describes them

 7   as “the equivalent of digital keys that keep people logged in to Facebook so they don’t need to re-

 8   enter their password every time they use the app.” 69

 9           92.98. Ironically, two of the software vulnerabilities were the result of Facebook
10   introducing an online tool to improve privacy for users, while the third was introduced to ease the

11   uploading of birthday videos. Once Facebook discovered the Data Breach, it claims it “invalidated

12 the access tokens of almost 90 million accounts that were potentially impacted by the vulnerability”

13 while it investigated the breach. This resulted in a forced logout of these users, requiring them to

14 reenter their passwords. 70

15           93.99. Beginning on September 28, 2018, Facebook notified users who were logged out of

16   their accounts of the Data Breach, explaining that the forced logouts were a precaution related to

17   the Data Breach.

18           94.100.Facebook claims that it has determined that the Data Breach took place between

19   September 14 and 27, 2018, during which time unauthorized individuals gained access to 30 million

20

21

22
     67
      Mike Isaac & Sheera Frenkel, Facebook Security Breach Exposes Accounts of 50 Million Users,
23 THE NEW YORK TIMES (Sept. 28, 2018), available at:
   https://www.nytimes.com/2018/09/28/technology/facebook-hack-data-breach.html.
24 68 Security Update, Facebook, Inc., available at: https://newsroom.fb.com/news/2018/09/security-
   update/ (last accessed Feb. 7, 2019).
25 69
      Id.
   70
26    An Important Update about Facebook’s Recent Security Incident, Facebook, Inc., available at:
   https://www.facebook.com/help/securitynotice?ref=sec (last accessed Feb. 7, 2019).
27

28                                               25
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 29 of 80




 1   users’ access tokens. 71

 2            95.101.Facebook also claims that it has fixed the vulnerability and temporarily disabled the

 3   “View As” feature, but reports suggest the vulnerability existed for over a year, from July 2017 to

 4   September 2018, before it was claimed to have been discovered. 72

 5            96.102.According to Facebook, the Data Breach compromised the following PII:

 6                    For approximately 15 million users: name and basic contact information
                      (phone number and/or email address).
 7
                      For approximately 14 million users: name, basic contact information,
 8
                      username, date of birth, gender, device types used to access Facebook,
 9                    language selected to use Facebook in, certain other profile fields if the
                      user had chosen to add them to their profile (relationship status, religion,
10                    hometown, self-reported current city, work, education, and website), the
                      last 10 places the user checked into or were tagged in, the 15 most recent
11                    searches the user entered into the Facebook search bar, and the People or
12                    Pages followed by the user on Facebook. 73

13            103.    Facebook also admits that at minimum 70,000 users had their access tokens

14   compromised in the Data Breach. 74 At least some of these users are California residents. 75

15            97.104.Of the Data Breach, Zuckerberg said, “We’re taking it really seriously. I’m glad we

16   found this, but it definitely is an issue that this happened in this first place.” 76

17            98.105.IndeedToday, Facebook provides free and subscription-based resources for third-

18   party developers and general users, which provide advice, community forums, and best practices

19 related to privacy and security settings. These resources also serve as a medium for Facebook to

20 promote its latest security efforts.

21            99.106.However, none of the privacy and security tools or settings Facebook provides and

22

23   71
        Id.
     72
        Chance Miller, How to Find Out if your Data was Included in Facebook’s Latest Security
24   Breach, 9 TO 5 MAC (Oct. 13, 2018), available at: https://9to5mac.com/2018/10/13/facebook-data-
25   breach-account-check/.
     73
        “Facebook’s Statement,” DktECF No. 61, at 6.
26

27   76
          Isaac & Frenkel, supra n.5872.
28                                                   26
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 30 of 80




 1   recommends would have prevented the Data Breach—which was the result of Facebook releasing

 2   multiple features prematurely, with vulnerabilities, and without ensuring they met industry-standard

 3 security best practices.

 4                    Facebook Knowingly Failed to Adequately Protect Users’ TokensPII

 5                          i.      Facebook’s userAccess Tokens Were a Security Risk Because
                                    They Granted a Lot of Access and Were Easy to Exploit
 6
             107. The vast majority of Facebook users access Facebook through their mobile device.
 7
     In 2019, it is estimated that 96% of all Facebook utilizes the application from a mobile device. 77
 8
             108. Throughout development, Facebook has used many NoConfidence tokens, which are
 9
     human readable ( highly permissioned: i.e., non encrypted) lines of letters, numbers, and symbols
10
     that . they give the individual deploying them a high level of permissible actions. For instance, there
11
     are transmitted between Facebook publicly-available YouTube videos 78 showing how to access a
12
     business Instagram account of a third party using a Facebook token.
13
             109. NoConfidence tokens do not require the credentials of the end user. If an individual
14
     inserts the token into the HTML they will have access to an account even if the username and the
15
     users’ browsers. password are wrong. The token will even bypass multi-factor authentication.
16
             110. One NoConfidence token that was exposed in the Data Breach, was the FB4A token,
17
     also known as the Facebook For Android token. 79 The FB4A token was specifically designed not
18
     to expire and to persist (never expire) even if the user logged out of the application and even when
19
     the user opted out of the entire platform (i.e. removed Facebook from their device and closed their
20
     user account).
21

22

23
     77
        Device usage of Facebook users worldwide as of January 2019. STATISTA, available at
24   https://www.statista.com/statistics/377808/distribution-of-facebook-users-by-device/) (last
     accessed on July 17, 2019)
25   78
        See, e.g., Facebook Access Token Vulnerability - Retrieve Data via Instagram Business (Oct. 2,
26   2018), available at: https://www.youtube.com/watch?v=tdLKRky1Da4
     79
        Facebook develops its code based upon the Android operating system, because Google made the
27   mobile android operating system open source.
28                                                27
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 31 of 80




 1          100.111.         These tokens can be extracted with free software tools. Facebook failed to

 2   include expirations on its access tokens.

 3          101.112.         Once someone can compromise the user access token of a Facebook user the

 4   Facebook Explorer page allows that individual how to then access all tokens from the user’s shared

 5   or connected web applications, such as Microsoft Azure cloud platform, SalesForce, Skype, Uber,

 6   and others.

 7          102.113.         In addition, anyone with access to the token can reset all other user data

 8   permissions and steal the tokens of all connecteda user’s trusted third-party applications with no

 9   alert provided to the original user.
10          103.114.         Facebook claims that three design vulnerabilities led to the exposure of the

11   users’ access tokens.

12          104.115.         Facebook has yet to make any claim that it performed basic security testing

13   of its code or exposure-testing of titsits access tokens.

14          105.116.         Such basic security testing is a fundamental procedure that has been

15   considered an industry-standard best practice since 2004, and implementation of such testing would

16   have revealed the problems which permitted the Data Breach to occur.

17          106.117.         The Open Web Application Security Project (“OWASP”), the International

18   Standards Organization (“ISO”), and the National Institute for Standards in Technology (“NIST”)

19   have all developed what are considered the global industry standards for web application security

20   development and testing, and have emphasized and reiterated the need to test for exposed cookies

21   and access tokens that could lead to unauthorized access to secure websites.

22          107.118.         Cross-Site Scripting (“XSS”) enables attackers to inject client-side scripts,

23   bypass access controls such as the same-origin policy, stealing visible tokens and cookies.

24          108.119.         Cross-Site Request Forgery (CSRF) is an attack that forces an end user to

25   execute unwanted actions on a web application in which they're currently authenticated.

26          109.120.         XSS and CSRF have been consistently ranked in the top-ten security risks

27   since 2004. OWASP described XSS as “the most prevalent web application security flaw” which

28                                                 28
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 32 of 80




 1   occurs when an application includes user-supplied data without properly validating that content.80

 2 The detection of most XSS flaws, including flawed access tokens practices, “is fairly easy via testing

 3 or code analysis.” 81

 4          110.121.        XSS and CSRF are used in tandem to exploit exposed user access tokens. In

 5   the security industry, it is acknowledged and generally accepted that an exposed user access token

 6   will usually enable an attacker to impersonate a victim and illegitimately gain access to the

 7   application and thus, that victim’s personal data.

 8          111.122.        Once a malicious actor is able to gain access to and compromise that user’s

 9   access token, Facebook’s lack of security and safeguards allowed that malicious actor to then use
10   that access token to gain access to and compromise all tokens from that user’s shared or connected
11   web applications (i.e., those applications that utilize the “Facebook Login” system, such as
12   Microsoft Azure cloud platform, SalesForce, etc.). Worse, that malicious actor could then reset all
13   user permissions, passwords, and other safeguards (such as two-factor authentication) not only in
14   Facebook, but also any third-party accounts that utilize Facebook’s authentication login features
15   without any additional verification and do so without alerting or notifying the users in such aany
16   manner that the user is not provided an alert or any other notification.. From there, the malicious

17   actor can syphonsiphon PII and other personal data from those accounts without hindrance. To

18   prevent unauthorized users from eavesdropping, there is free software to validate the data

19   transferred between the client browser and the application servers. Most hackers also utilize the

20   free software as a simple method to detect and identify easy areas of exploit.

21

22

23

24

25
     80
26      OWASP Top Ten Project, OWASP, available at:
     https://www.owasp.org/index.php/Category:OWASP_Top_Ten_Project.
27   81
        Id.
28                                                29
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 33 of 80
Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 34 of 80
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 35 of 80




 1

 2

 3

 4

 5          132.

 6                                            thus disrupting Facebook’s ability to generate revenue—

 7   Facebook chose money over security. 90

 8          133.    Facebook also knew that changing legacy code and eliminating NoConfidence

 9   tokens (like the FB4A token) altogether would be expensive and, again, disrupt or curtail their
10   advertising revenue and third party paid subscribers.

11          134.    Furthermore, despite Facebook’s tools and ability to search through its code for

12   flaws and also to capitalize on reusable code to expedite new features and functionalities,

13   Facebook never once exhibited a desire to search through its code for security flaws or trace the

14   use and attempt to secure or protect the use of NoConfidence tokens. At the same time, Facebook

15   highly encouraged third party games, services, applications to use Facebook’s authentication

16   mechanisms, including the NoConfidence FB4A token.

17          135.    Typically, linking two sites through authentication allows both sites to share profile

18   and other data about the user. However, in the case of NoConfidence, persistent (never expiring)

19   tokens, it also allowed Facebook to track user behavior for target marketing and accumulate vast

20   amounts of behavioral profiling on its users, and on any individuals who did not have a Facebook

21   account but used a game or application that was authenticated through Facebook.

22          136.

23

24

25   89
        FB-Schmidt-000054545
     90
26      See FB-Schmidt-000045722; FB-Schmidt-000046524
     91
        FB-Schmidt-000052079
27

28                                               32
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 36 of 80




 1         137.

 2                                                                        . 92

 3         138.

 4

 5

 6

 7

 8

 9
10         139.

11

12

13
                                            94
14

15         140.

16
                                                         95
17

18         141.

19

20

21
                                                                  96
22

23

24   92
        FB-Schmidt-000054471
     93
        FB-Schmidt-000053844
25   94
        FB-Schmidt-000052491
     95
26      FB-Schmidt-000055983
     96
        FB-Schmidt-000043121
27

28                                     33
                    AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                               No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 37 of 80




 1           142.       There is no evidence presented that the legacy “View As” code was tested prior to

 2   re-release in 2016-2017. In addition, there is no evidence that the Video Uploader code was

 3   security tested.

 4                      Facebook’s Lax Security Resulted Inin Yet Another Breach

 5           112.143.          In December of 2018, Facebook had another security breach. 97 A flaw

 6   allowed third-party application providers to see, through the social network’s “Facebook Login”

 7 system, photos that had been uploaded but not published on Facebook, as well as photos published

 8 to Facebook’s “Marketplace” and to its Stories feature. The bug also impacted photos that people

 9 uploaded to Facebook but chose not to post. Facebook said the breach “affected up to 6.8 million
10 users and up to 1,500 apps built by 876 developers.”

11           113.144.          The photo vulnerability was initially introduced on September 13, 2018—

12   meaning developers could have accessed users’ photos for 12 days. 98 Like the user access token

13   flaw, this vulnerability demonstrates a failure to test and correct flaws before launch. It also shows

14   that Facebook relies on the public to find the bugs that Facebook itself missed.

15                      Impacted Users Have Been Greatly Harmed and Face Significant Ongoing
                        Risks as a Result of the Data Breach.
16
             114.145.          There are serious implications related to the theft of access tokens, including
17
     that someone with a user’s token can access a user’s account (including any applications the user is
18
     logged into via Facebook) and impersonate the user online. This would enable unauthorized
19
     individuals not only to download the entire archive of personal and profile data to use at any time
20
     in the future, including all historical account activity and private messages sent and received by the
21
     user since the account was created, but also send messages from a user’s account and send and
22

23

24
     97
        Michael Cappetta, Facebook Apologizes After Security Flaw Exposes Unpublished Photos,
25
     NBC NEWS (Dec. 14, 2018), available at: https://www.nbcnews.com/tech/security/facebook-
26   apologizes-after-security-flaw-exposes-unpublished-photos-n948051.
     98
        Id.
27

28                                                  34
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 38 of 80




 1   request money to other users through Facebook Payments. 99

 2          115.146.       Further, it appears that the Data Breach impacted Facebook Login, which

 3   permits users to use their Facebook accounts and credentials to sign into accounts with third parties

 4   such as Netflix, Ancestry.com, ESPN, and Spotify. 100

 5          116.147.       There are tens of thousands of additional websites and services (including

 6   apps, online retailers, and games) that permit Facebook users to take advantage of a “Login with

 7   Facebook” feature including: Instagram and WhatsApp (both owned by Facebook), Uber, eBay,

 8   LinkedIn, dating websites, Airbnb, and Yelp.

 9          117.148.       With access to the user tokens, unauthorized users could also take over these
10   accounts and use them as if they were the accountholders without having to enter a password.

11          118.149.       Activities could include accessing personal and private information—

12   including photos, personal messages, search histories, purchase histories, professional networks and

13   job-search information; accessing information that could compromise the users’ safety, including

14   travel and lodging plans, routine travel routes, and frequently visited addresses, including home and

15 work; changing permissions and privacy settings; posting or viewing information shared by those

16 accounts and any users connected to them; and accessing financial information.

17          119.150.       Facebook’s own representations suggest thatFacebook noted the attackers

18   were from a known group it was watching, and thus the attack was foreseeable.

19          120.151.       Facebook has attempted to minimize the hack, claiming (without evidence)

20   that the unauthorized individuals who gained access to users’ accounts “were spammers looking to

21   make money through deceptive advertising . . . that present themselves as a digital marketing

22   company, and whose activities were previously known to Facebook’s security team . . .” 101

23

24   99
        Allen St. John, supra n. 47.
     100
         Id.
25   101
         Robert McMillan & Deepa Seetharaman, supra n. 28. Robert McMillan & Deepa Seetharaman,
26   Facebook Finds Hack Was Done By Spammers, Not Foreign State. THE WALL STREET JOURNAL
     (Oct. 17, 2018), available at: https://www.wsj.com/articles/facebook-tentatively-concludes-recent-
27   hack-was-perpetrated-by-spammers-1539821869
28                                               35
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 39 of 80




 1            121.152.      While Facebook claims that it has fixed the problem, that seems unlikely for

 2   impacted users. While Facebook forcibly logged approximately 90 million users out of their

 3   accounts to reset the access tokens that permitted unauthorized individuals to access PII during the

 4 Data Breach, that reset does not log users out of all active sessions; in other words, if a user was

 5 logged out of her active session on her iPhone with the Facebook application, that user may not have

 6 been logged out of other devices, such as her tablet, laptop, or desktop computers that also had

 7 Facebook sessions active.

 8            122.153.      In fact, Facebook leaves users logged in to unused apps (e.g., the app on the

 9   user’s tablet) unless and until the user logs out.
10            123.154.      This is particularly true for mobile devices, which account for over 7096% of

11   all active Facebook users. 102

12            124.155.      Active sessions may also be open on devices long abandoned by the users,

13   such as an iPhone that a user subsequently replaced, and which is now in the possession of a third

14   party.

15            125.156.      To log out of all active sessions, Facebook users must take additional steps

16   and drill through their “Settings” menu and elect to “Log Out of All Sessions” through their account.

17   Without completing this step—and possibly even with this additional step—unauthorized

18   individuals may still have access to users’ profiles to continue to take PII in connection with the

19   Data Breach. 103

20

21
     102
22       See, e.g., The Top 10 Valuable Facebook Statistics – Updated January 2019, ZEPHORIA,
     available at: (last accessed Feb. 7, 2019); See, e.g., STATISTA, supra n.82; see also Napier Lopez,
23   90% of Facebook’s Daily Active Users access it via Mobile, THE NEXT WEB (Jan. 27, 2016),
     available at: https://thenextweb.com/facebook/2016/01/27/90-of-facebooks-daily-and-monthly-
24   active-users-access-it-via-mobile/; Share of Facebook users worldwide who accessed Facebook
     via Mobile from 2013 to 2018, STATISTA, available at:
25
     https://www.statista.com/statistics/380550/share-of-global-mobile-facebook-users/.
     103
26       Anna Brading, Big Facebook data breach: 50 million accounts affected, NAKED SECURITY BY
     SOPHOS (Sept. 28, 2018), available at: https://nakedsecurity.sophos.com/2018/09/28/big-
27   facebook-breach-50-million-accounts-affected/.
28                                                 36
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 40 of 80




 1           126.157.        Further, the reset did not address the “Facebook Login” issue and does not

 2   protect users whose tokens were already stolen or whose information was already accessed.

 3           127.158.        The information in a Facebook account contains, at a minimum, all posts,

 4   photos and videos, all replies, likes and reactions, all friends and friend history, all games, every

 5   “follow” including individuals, event, activity, service, application, group, web sites,

 6   advertisements, all followers of the same, all messages exchanges, event RSVPs, all profile

 7   information (username, devices, authentication methods, recoverable email accounts and

 8   credentials, encryption settings, phone numbers, challenge response information, biometric

 9   information and settings, birth date, major events, employment, education, education history,
10   personal preferences, “about me,” religion and political preferences, work history, book preferences,
11   fitness data, news feed preferences, musical preferences), GPS locations where messages, photos,
12   and posts were made, all “pokes,” all advertisements, all calls and messages and associated event
13   logs, and all security and login information including all devices used to access Facebook.
14           128.159.        This stolen data is valuable to wrongdoers, who can use the information taken

15   for, inter alia, “knowledge-based authentication”—which is important to setting up and breaking

16   into accounts. 104

17           129.160.        For instance, banks and other holders of PII have moved toward usinguse

18   personal data to safeguard accounts, including information such as a consumer’s mother’s maiden

19   name, pets’ names, or the street the consumer grew up on.

20           130.161.        As a result of the Data Breach, such authentication information is now in the

21   hands of unauthorized individuals who can use it to access or create accounts and circumvent the

22   safeguards based on consumersconsumers’ compromised personal data.

23           162.    Persistent or immutable identifiers (data generally associated with an individual for

24

25
     104
26      Dave Lee, Facebook hack victims will not get ID theft protection, BBC NEWS (Oct. 12, 2018),
     available at: https://www.bbc.com/news/technology-45845431.
27

28                                                37
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 41 of 80




 1   life), such as date of birth, family names, someone’s hometown, high school, etc. are especially

 2   useful to criminals for many damaging forms of identity misuse, including new account fraud, tax

 3   fraud, and the release of logins or passwords for individuals to individuals who claim to have lost

 4   them. 105 Since forgotten logins and passwords are a frequent request at customer service desks, these

 5   types of immutable identifiers are commonly used to grant access to bank, healthcare, and other

 6   sensitive accounts—which can in turn enable the hacker to take over an account or commit other

 7   types of fraud or harm. 106

 8          163.    In addition, even non-immutable identifiers put individuals at prolonged risk for

 9   identity misuse. For instance, on average, individuals have the same home address for 7 years.107
10   Both such identifiers can be valuable to criminals for gaining additional PII, in order to successfully

11   commit identity fraud. Street addresses can allow criminals to pilfer PII found in sensitive

12   documents such as financial statements or checks, from physical mailboxes. Identity criminals rely

13   on a wide manner of interaction channels for communicating with victims, including telephone,

14   email and physical mail. 108 Any communication channel—from door-to-door, phone and digital—

15   may be used as an interaction method for social engineering that enables criminals to impersonate

16   a trusted third party, gain additional PII, and thus commit fraud.

17          131.164.        Further, so-called “phishing” schemes seeking to extort money appear more

18   legitimate to the targeted victim when a cybercriminal employs PII in the scheme.

19          132.165.        Phishing schemes have a much greater likelihood of success when personal,

20

21
     105
22       5 Ways To Solve The Password Reset Problem, DARK READING,
     http://www.darkreading.com/attacks-and-breaches/5-ways-to-solve-the-password-resetproblem/
23   d/d-id/1105781?piddl_msgid=324276#msg_324276, Aug 14, 2016
     106
         See The 10 Most Common IT Service Desk Requests, https://blog.samanage.com/help-
24   desksoftware/the-10-most-common-service-desk-requests-2/, September 25, 2013.
     107
         How Many Times Does The Average Person Move? http://fivethirtyeight.com/datalab/how-
25
     manytimes-the-average-person-moves/ Accessed November 28, 2016
     108
26       Consumer Sentinel Network Data Book for January-December 2015, Federal Trade
     Commission, February 2016, page 3.
27

28                                                38
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 42 of 80




 1   non-public information is used to spoof or fool the recipient.

 2             133.166.       The Data Breach also makes users susceptible to ransomware or blackmailing

 3   attacks, because people use Facebook to “talk about things they wouldn’t want their employer or

 4   their spouse to know. Hackers can do nasty stuff with that.” 109

 5             134.167.       This information is found in, for example, users’ private messages and in their

 6   Facebook-connected web services.

 7             135.168.       For example, Microsoft’s Azure cloud platform is a connected web service

 8   that uses Facebook to authenticate logins (i.e., a user uses her or his Facebook account to login to

 9   the service, instead of using a username and password provided by the connected web service). With
10   access to Microsoft’s Azure cloud platform via the user’s Facebook credentials, an unauthorized
11   third party then has access to that user’s account and can continue to exfiltrate data beyond the PII
12 Facebook stored.

13             136.169.       The Microsoft Azure cloud platform login is not the only example where

14   users may utilize Facebook’s authentication login feature. SalesForce, Skype, Uber, and myriad

15   services use this Facebook’s authentication login feature. Thus, the Facebook user’s compromised

16 token serves not only as a digital key to the Facebook platform, but also any other service that user

17 connected to Facebook’s authentication login feature.

18             137.170.       The Electronic Frontier Foundation has noted that the type of information

19   exposed in the Data Breach is “extra-valuable to criminals” given that it is highly accurate, having

20   been entered by users themselves, whereas personal information stolen from prior data breaches was

21   inferred from consumer behavior. 110

22             138.171.       Despite its clear misfeasance in protecting consumers from unlawful data

23   breaches and the significant harms consumers face as a result, Facebook has already announced that

24

25
     109
26         Allen St. John, supra n. 47.
     110
           Id.
27

28                                                 39
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 43 of 80




 1   it will not be providing the bare minimum relief that many companies provide after a breach—

 2   identity theft protection services. 111

 3               139.172.       Moreover, although Facebook users were notified within the application that

 4   they their PII was compromised in the Data Breach, Facebook does not appear to have provided any

 5   notifications outside of the Facebook platform.

 6               140.173.       Thus, if a user has a dormant Facebook profile she or he never uses, or the

 7   user deleted her or his Facebook profile leading up to the Data Breach but the user’s profile still

 8   existed on Facebook’s servers, those individuals did not receive any notification concerning the

 9   compromise of their PII. Notwithstanding possessing those individuals’ emails, phone numbers, and
10   other information sufficient to identify and notify the users, Facebook’s efforts ceased with
11   notifications within the Facebook platform, and no efforts have been made to use that contact
12   information to inform users that their PII was compromised.
13               H.     Plaintiff’s Experiences

14                      1.      Dr. Jasper Schmidt
15
                 141.   Plaintiff Jasper Schmidt is a resident of the state of California.
16
                 142.   Plaintiff Schmidt has had a Facebook account since 2008.
17
                 143.   Plaintiff Schmidt provided Defendant with PII including his name, email address,
18
     telephone number, date of birth, locations, work and education history, and photographs. The
19

20   photographs provided to Facebook included not only those posted to his page, but those kept to

21   personal privacy settings and those on the camera roll of his phone.
22               144.   Plaintiff Schmidt has always maintained his Facebook account security settings at
23
     the highest level possible, including the use of two factor authentication.
24
                 145.   On September 28, 2018, Plaintiff received a notification from Facebook that his
25

26

27   111
           Id.
28                                                    40
                             AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                        No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 44 of 80




 1   Facebook account and PII were compromised. Plaintiff Schmidt was required to create a new

 2   password to log back into his account.
 3
            146.    Plaintiff Schmidt visited the “Security Incident” Facebook page related to his
 4
     account, and was informed that the following categories of his personal information have been
 5
     compromised: Name, Primary email address, most recently added phone number, username, date of
 6
     birth, gender, types of devices used to access Facebook, language preference, relationship status,
 7

 8   religion, hometown, current city, work, education, website, the 10 most recent locations he checked

 9   in to or tagged in, the 15 most recent searches he entered into the Facebook search bar, people or
10   pages he follows on Facebook, timeline posts, friends list, Facebook Message conversation names,
11
     group page messages, and group membership.
12
            147.    Plaintiff Schmidt was also informed by Facebook that the breach resulted in the
13
     “attacker” having access to view his page as him         meaning all of his private photographs were
14

15   accessible to unknown third parties.

16          148.    As a result of the 2018 Data Breach, Plaintiff Schmidt suffered exposure of what had

17   been a very tightly maintained, secure Facebook account, including private information and
18   photographs; he also received multiple friend requests from unknown persons.
19
            149.    Plaintiff Schmidt has spent considerable time attempting to manage these problems
20
     with his Facebook account and restore his privacy, including the privacy of his Facebook account.
21
                    2.      William Bass Jr.
22

23          150.    Plaintiff William Bass Jr. is a resident of the state of California.

24          151.    Plaintiff Bass has been a Facebook User since approximately 2014.

25          152.    Plaintiff Bass provided Defendant with PII including his name, email address,
26
     telephone number, date of birthday, locations, work and education history, and photographs.
27

28                                                 41
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 45 of 80




 1          153.    Plaintiff Bass has actively maintained locked down privacy settings and made efforts

 2   to keep his Facebook account private.
 3
            154.    Plaintiff Bass became aware of the breach when he was forcibly logged out of his
 4
     Facebook account and concurrently learned about the breach through public news sources. Plaintiff
 5
     Bass was required to create a new password to log back into his Facebook account.
 6
            155.    As a result of the 2018 Data Breach, Plaintiff Bass received multiple friend requests
 7

 8   from unknown persons, received impersonating calls from people purporting to be his relatives, and

 9   also spent considerable time trying to regain access to his Facebook account after he was forcibly
10   logged out of his account.
11
            156.    Plaintiff Bass has also spent considerable time attempting to manage these problems
12
     with his Facebook account and restore the privacy of his Facebook account.
13
                    3.      Jill Herr
14

15          157.    Plaintiff Jill Herr is a resident of the state of New York.

16          158.    Plaintiff Herr has maintained an active Facebook account since 2008.

17          159.    Plaintiff Herr provided Defendant with PII including her name, email address,
18   telephone number, date of birthday, locations, work and education history, and photographs.
19
            160.    Plaintiff Herr has actively maintained locked down privacy settings and made efforts
20
     to keep her Facebook account private.
21
            161.    Plaintiff Herr became aware of the breach when she was forcibly logged out of her
22

23   Facebook account and concurrently learned about the breach through public news sources. Plaintiff

24   Herr was required to change her password to log back into her account.

25          162.    As a result of the 2018 Data Breach, Plaintiff Herr began to receive friend requests,
26
     via text, from people she was already friends with, including her father. Because these additional
27

28                                                42
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 46 of 80




 1   text messages slowed down data transmission on her cell phone, she was forced to switch to an

 2   unlimited data program on her smart phone, increasing the cost of her service plan by $19 per month.
 3
               163.   Plaintiff Herr spent considerable time attempting to manage the problems the breach
 4
     created with her Facebook account and restore the privacy of her Facebook account.
 5
                      4.      Stephen Adkins
 6
               174.   Some experts recommend that data breach victims obtain credit monitoring services
 7
     for at least ten years following a data breach. 112 Annual subscriptions for credit monitoring plans
 8
     range from $219 to $329 per year. 113
 9
                      Plaintiff’s Experience
10
               164.175.       Plaintiff Stephen Adkins is a resident of the state of Michigan.
11
               165.176.       Plaintiff Adkins has been a Facebook User since March 4, 2009.
12
               166.177.       Plaintiff Adkins provided Defendant with PII including his name, email
13
     address, telephone number, date of birthday, locations, work and education history, and photographs.
14
               167.178.       On October 12, 2018, Plaintiff Adkins saw a news article online discussing
15
     the Facebook data breach and attempted to access his account, however he had been forcibly logged
16
     out. Plaintiff Adkins was required to create a new password to log in.
17
               168.179.       Once he logged back in to his account, Plaintiff Adkins received a
18
     notification at the top of his Facebook NewsFeed discussing the breach.
19
               169.180.       Plaintiff Adkins visited the “Security Incident” Facebook page related to his
20
     account, and was informed that the following categories of information have been compromised:
21
     name, primary email address, most recently added phone number, username, date of birth, gender,
22
     types of devices used to access Facebook, language preference, relationship status, religion,
23
     hometown, current city, work, education, website, 10 most recent locations he checked into or had
24

25

26
     112
           See Plaintiff’s March 7, 2019 Amended Initial Disclosures pursuant to Rule 26(a) at p. 25.
27   113
           Id.
28                                                 43
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 47 of 80




 1   been tagged in, 15 most recent searches he entered into the Facebook search bar, and People or

 2   Pages he follows on Facebook.

 3             170.181.       As a result of the 2018 Data Breach, Plaintiff Adkins had difficulty logging

 4   back into his Facebook account, and received extensivedozens of “phishing” email and text

 5   messages.

 6             182.   Plaintiff Adkins spent considerable time attemptingdealing with the consequences of

 7   the Data Breach, which includes time spent dealing with phishing emails and time spent canceling

 8   and changing the credit card he believed to manage these problemsbe associated with his Facebook

 9   account and to restore .
10             171.183.       Knowing that a hacker has his privacy.information had caused Plaintiff

11   Adkins great anxiety, so much so that for him “it’s scary to even think about” all the information a
12
     hacker might have. 114
13
                      5.      Denise Brown Wells
14
               172.   Plaintiff Denise Brown Wells is a resident of the state of Florida.
15
               173.   Plaintiff Brown Wells has been a Facebook User since 2011.
16

17             174.   Plaintiff Brown Wells provided Defendant with PII including her name, email address,

18   telephone number, date of birthday, locations, work and education history, and photographs.
19             175.   Plaintiff Brown Wells actively maintained locked down privacy settings on her
20
     Facebook Account and made efforts to keep her Facebook account private.
21
               176.   Plaintiff Brown Wells became aware of the Data Breach when she was forcibly
22
     logged out of her Facebook account and concurrently learned about the Data Breach through public
23

24   news sources. Plaintiff Brown Wells was required to change her password to log back into her

25

26

27   114
           May 9, 2019 Deposition of Stephen Adkins (“Adkins Depo.”) at 424:2-7.
28                                                 44
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 48 of 80




 1   account.

 2           177.   As a result of the 2018 Data Breach, Plaintiff Brown Wells received multiple friend
 3
     requests from unknown persons and also spent considerable time trying to regain access to her
 4
     Facebook account after she was forcibly logged out of her account. Plaintiff Brown Wells spent
 5
     considerable time attempting to manage these problems with her Facebook account and finally was
 6
     forced to de activate it, losing contact with several friends and relatives.
 7

 8           178.   Because she de activated her account, Plaintiff Brown Wells was unable to visit the

 9   “Security Incident” Facebook page, and has not received any subsequent notifications from
10   Facebook regarding the Data Breach.
11
             184.   Following the Data Breach, in or around October 2018, Plaintiff Adkins researched
12
     credit monitoring services from LifeLock but did not purchase them because he could not afford
13
     them. 115
14
             185.   Plaintiff Adkins intended to and did participate in the online information exchange
15
     market in which PII functions as money paid for the use of social media platforms and other online
16
     services.
17
             186.    Plaintiff Adkins chose where he spent his PII. For instance, in addition to Facebook,
18
     he exchanged his PII for services such as Yelp, Twitter, Skype, Periscope, Amazon, Yahoo, Cash,
19
     PlentyOfFish (a dating website), Pandora, MyFitnessPal—all of which rely on PII to generate
20
     advertising revenue. 116
21
             187.   Now, due to Facebook’s misconduct and the resulting Data Breach, hackers
22
     obtained his PII at no compensation to Plaintiff whatsoever. That is money lost for Plaintiff Adkins,
23
     and money gained for the hackers, who could sell the PII for $15-30 on the Dark Web market.
24

25
     115
26      Id. at 267:10–268:13.
     116
        See Adkins Depo. at 171:21-22; 166:2-9; 163:13-14; 163:23-24; 30:2-3; 134:7-8 171:15-16;
27   170:25-171:5; 165:5-12; 28:5-9.
28                                                 45
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 49 of 80




 1                                          CLASS ALLEGATIONS

 2          179.188.          PlaintiffsPlaintiff re-allegealleges and incorporateincorporates by reference

 3   herein all of the allegations contained in paragraphs 1 through 177187.

 4          180.189.          Plaintiffs bringPlaintiff brings this nationwide class action pursuant to Rule

 5   23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf

 6   of all members of the following class (the “Nationwide Class”):

 7                  All Facebook users whose PII was compromised in the data breach
                    announced by Facebook on September 28, 2018.
 8
            181.190.          Excluded from the Class are the following individuals and/or entities:
 9
     Defendant and its parents, subsidiaries, affiliates, officers and directors, current or former
10
     employees, and any entity in which Defendant has a controlling interest; all individuals who make
11
     a timely election to be excluded from this proceeding using the correct protocol for opting out; any
12
     and all federal, state or local governments, including but not limited to their departments, agencies,
13
     divisions, bureaus, boards, sections, groups, counsels and/or subdivisions; and all judges assigned
14
     to hear any aspect of this litigation, as well as their immediate family members.
15
            182.191.          Plaintiffs reservePlaintiff reserves the right to modify or amend the definition
16
     of the proposed Class before the Court determines whether certification is appropriate.
17
            183.192.          Numerosity: The Class is so numerous that joinder of all members is
18
     impracticable. Facebook has identified millions of Facebook users whose PII was accessed in the
19
     Data Breach, and the Class is apparently identifiable within Facebook’s records.
20
            184.193.          Commonality: Questions of law and fact common to the Class exist and
21
     predominate over any questions affecting only individual class members. These include:
22
               a. Whether Facebook and Plaintiffs and Class members had a contract for Facebook to
23

24                 protect Plaintiffs’ and Class members’ PII from unauthorized disclosure to third

25                 parties;
26             b. Whether Facebook breached its contract to protect its users’ PII;
27

28                                                  46
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 50 of 80




 1          c.a. Whether and when Facebook learned of the Data Breach and whether its response was

 2             adequate;

 3          d.b.Whether Facebook owed a duty to the Class to exercise due care in collecting, storing,

 4             safeguarding and/or obtaining their PII;

 5          e.c. Whether Facebook breached that duty;

 6          f. Whether Facebook’s violation of the FTC Act constitutes negligence per se;

 7          g. Whether Facebook acted unfairly, unlawfully, deceptively, or fraudulently with
 8
               respect to the Data Breach and representations about its data protection;
 9
            h.d.Whether Facebook implemented and maintained reasonable security procedures and
10
               practices appropriate to the nature of storing Plaintiffs’Plaintiff’s and Class members’
11
               PII;
12
            i.e. Whether Facebook acted negligently in connection with the monitoring and/or
13
               protecting of Plaintiffs’Plaintiff’s and Class members’ PII;
14
            j. Whether Facebook misrepresented the safety and security of its computer systems and
15
               networks, particularly the security of PII obtained, maintained, and stored on
16
               Facebook’s networks;
17

18          k. Whether Facebook’s misrepresentations concerning the safety and security of its

19             computer systems and networks were material with regard to storing, maintaining,
20             and safeguarding Plaintiffs’ and Class members’ PII;
21
            l. Whether Facebook concealed from Plaintiffs and Class members crucial information
22
               about its inadequate data security measures;
23
            m.f. Whether Facebook knew or should have known that it did not employ reasonable
24
               measures to keep Plaintiffs’Plaintiff’s and Class members’ PII secure and prevent loss
25
               or misuse of that PII;
26
            n.g.Whether Facebook adequately addressed and fixed the “View As” vulnerabilities
27

28                                           47
                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 51 of 80




 1                  which permitted the Data Breach to occur;

 2              o.h.Whether Facebook caused PlaintiffsPlaintiff and Class members damages; and

 3              p.i. Whether PlaintiffsPlaintiff and the other Class members are entitled to actual,

 4                  statutory, or other forms of damagescredit monitoring, and other monetary relief.

 5           185.194.        Typicality: Plaintiffs’Plaintiff’s claims are typical of those of other Class

 6   members because all had their PII compromised accessed as a result of the Data Breach, due to

 7   Facebook’s misfeasance.

 8           186.195.        Adequacy: PlaintiffsPlaintiff will fairly and adequately represent and protect

 9   the interests of the members of the Class. Plaintiffs’Plaintiff’s Counsel are competent and
10   experienced in litigating privacy-related class actions.

11           187.196.        Superiority and Manageability: Under 23(b)(3), a class action is superior

12   to other available methods for the fair and efficient adjudication of this controversy since joinder of

13   all the members of the Class is impracticable. Individual damages for any individual Class member

14   are likely to be insufficient to justify the cost of individual litigation, so that in the absence of class

15   treatment, Defendant’s misconduct would go unpunished. Furthermore, the adjudication of this

16   controversy through a class action will avoid the possibility of inconsistent and potentially

17   conflicting adjudication of the asserted claims. There will be no difficulty in the management of this

18   action as a class action. The Terms of Service for Facebook accounts requires all “Disputes” be

19 governed by “the laws of California” that further facilitates a nationwide class action. 117

20           188.197.        Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2)

21   because Defendant has acted or refused to act on grounds generally applicable to the Class, so that

22   final injunctive relief or corresponding declaratory relief is appropriate as to the Class as a whole.

23           189.198.        Likewise, particular issues under Rule 23(c)(4) are appropriate for

24

25
     117
26      Terms of Service, Facebook, Inc., https://www.facebook.com/terms.php (last accessed Feb. 7,
     2019).
27

28                                                  48
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 52 of 80




 1   certification because such claims present only particular, common issues, the resolution of which

 2   would advance the disposition of this matter and the parties’ interests therein. Such particular issues

 3   include, but are not limited to:

 4          a.      Whether Defendant owed a legal duty to PlaintiffsPlaintiff and the Class members to

 5                  exercise due care in collecting, storing, using, and safeguarding their PII;

 6          b.      Whether Defendant breached a legal duty to PlaintiffsPlaintiff and the Class

 7                  members to exercise due care in collecting, storing, using, and safeguarding their PII;

 8          c.      Whether Defendant failed to comply with their own policies and applicable laws,

 9                  regulations, and industry standards relating to data security;
10          d.      Whether an implied contract existed between Defendant and the Class members and

11                  the terms of that implied contract;
12
            e.      Whether Defendant breached the implied contract;
13
            f.      Whether Defendant adequately, and accurately informed Class members that their
14
                    PII had been compromised;
15
            g.d.    Whether Defendant failed to implement and maintain reasonable security procedures
16
                    and practices appropriate to the nature and scope of the information compromised in
17
                    the Data Breach;
18
            h.      Whether Defendant engaged in unfair, unlawful, or deceptive practices by failing to
19

20                  safeguard the PII of Class members; and,

21          i.e.    Whether Class members are entitled to actual damages, statutory damages, credit
22                  monitoring or other injunctive relief, and/or punitive damages as a result of
23                  Defendant’s wrongful conduct.
24                                         CAUSES OF ACTION
25
                                                  COUNT I
26
                                         BREACH OF CONTRACT
27

28                                                49
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 53 of 80




 1
            190.    Plaintiffs re allege and incorporate by reference herein all of the allegations
 2
     contained in paragraphs 1 through 188.
 3

 4          191.    Plaintiffs and Class members had agreements with Facebook through one or more of

 5   Facebook’s policies and practices interfaces when they created an account with Facebook.
 6          192.    Plaintiffs and Class members met all or substantially all of their contractual
 7
     obligations, including providing certain PII required to create an account.
 8
            193.    There is not one integrated contract that spells out Facebook’s obligations to the
 9
     Class, but those obligations can be determined by reference to Facebook’s course of dealing with
10

11   the Class, industry practice, and from various webpages created by Facebook, including

12   Facebook’s “Terms of Service” section (); “How You’re Protected” section (); Facebook’s Privacy

13   Principles (), and Facebook’s Data Use Policy ().
14          194.    One of Facebook’s obligations is to provide Class members with a secure platform
15
     that gives users control over who can view their activities.
16
            195.    Another of Facebook’s obligations is to protect users and their data from unwanted
17
     intrusions by maintaining adequate safety and security measures.
18

19          196.    Through these policies and principles, as discussed above, Facebook has promised

20   among other things that it would use “top rate security measures” 118 in place to protect user data

21   and promotes its products as designed with help from data protection and security experts.
22
            197.    Under California law, Facebook was required to perform its contractual obligations
23
     competently and with reasonable care. Facebook breached that duty by taking inadequate security
24

25
     118
        Privacy Basics, Facebook, Inc., https://www.facebook.com/about/basics/stay safe and
26   secure/how youre protected (last accessed Feb. 7, 2019).
27

28                                                50
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 54 of 80




 1   measures to protect user data, even after being on notice that unauthorized individuals were

 2   seeking to gain access to user data.
 3
             198.     Had Facebook used reasonable care, it would have identified the threats and
 4
     prevented the Data Breach.
 5
             199.     Facebook enjoyed the financial benefits of an advertising platform provided by its
 6
     social network. Users enjoyed the benefit of the network with limitations placed on how their PII
 7

 8   can be shared.

 9           200.     Plaintiffs’ and Class members’ PII on Facebook is of considerable value. This is
10   demonstrated by the billions paid by advertisers to Facebook to access information Facebook
11
     collects.
12
             201.     Facebook failed to adhere to its policies and keep its promises to Plaintiff and Class
13
     members, when it failed to maintain adequate safeguards to protect user’s PII, breaching its
14

15   agreement to users.

16           202.     As a result of Facebook’s failure to provide its privacy and security services

17   competently and using reasonable care, Plaintiffs and Class members have suffered injuries,
18   including, (i) actual identity theft; (ii) the loss of the opportunity how their PII is used; (iii) the
19
     compromise, publication, and/or theft of their PII; (iv) out of pocket expenses associated with the
20
     prevention, detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their
21
     PII; (v) lost opportunity costs associated with effort expended and the loss of productivity
22

23   addressing and attempting to mitigate the actual and future consequences of the Data Breach,

24   including but not limited to efforts spent researching how to prevent, detect, contest, and recover

25   from tax fraud and identity theft; (vi) costs associated with placing freezes on credit reports; (vii)
26
     the continued risk to their PII, which remains in Defendant’s possession and is subject to further
27

28                                                  51
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 55 of 80




 1   unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate

 2   measures to protect the PII of customers and former customers in their continued possession; (viii)
 3
     future costs in terms of time, effort, and money that will be expended to prevent, detect, contest,
 4
     and repair the impact of the PII compromised as a result of the Data Breach for the remainder of
 5
     the lives of Plaintiffs and Class members; (ix) the diminished value of Plaintiffs’ and Class
 6
     members’ PII, and (x) expectation damages.
 7

 8                                         COUNT II
                                  BREACH OF IMPLIED CONTRACT
 9
            203.    Plaintiffs re allege and incorporate by reference herein all of the allegations
10

11   contained in paragraphs 1 through 188.

12          204.    Plaintiffs and Class members had agreements with Facebook through one or more

13   of Facebook’s policies and practices interfaces when they created an account with Facebook.
14          205.    To the extent the court finds these policies and practices do not create an express
15
     contract to provide data security protection, they created an implied contract between the
16
     Defendant and the users.
17
            206.    Plaintiffs and Class members met all or substantially all of their contractual
18

19   obligations, including providing certain PII required to create an account.

20          207.    There is not one integrated contract that spells out Facebook’s obligations to the

21   Class, but those obligations can be determined by reference to Facebook’s course of dealing with
22
     the Class, industry practice, and from various webpages created by Facebook, including
23
     Facebook’s “Terms of Service” section (); “How You’re Protected” section (); Facebook’s Privacy
24
     Principles (), and Facebook’s Data Use Policy ().
25
            208.    One of Facebook’s obligations is to provide Class members with a secure platform
26

27   that gives users control over who can view their activities.

28                                                52
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 56 of 80




 1           209.    Another of Facebook’s obligations is to protect users and their data from unwanted

 2   intrusions by maintaining adequate safety and security measures.
 3
             210.    Under California law, Facebook was required to perform its contractual obligations
 4
     competently and with reasonable care. Facebook breached that duty by taking inadequate security
 5
     measures to protect user data, even after being on notice that unauthorized individuals were
 6
     seeking to gain access to user data.
 7

 8           211.    Had Facebook used reasonable care, it would have identified the threats and

 9   prevented the Data Breach.
10           212.    As a result of Facebook’s failure to provide its privacy and security services
11
     competently and using reasonable care, Plaintiffs and Class members have suffered injuries,
12
     including, (i) actual identity theft; (ii) the loss of the opportunity how their PII is used; (iii) the
13
     compromise, publication, and/or theft of their PII; (iv) out of pocket expenses associated with the
14

15   prevention, detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their

16   PII; (v) lost opportunity costs associated with effort expended and the loss of productivity

17   addressing and attempting to mitigate the actual and future consequences of the Data Breach,
18   including but not limited to efforts spent researching how to prevent, detect, contest, and recover
19
     from tax fraud and identity theft; (vi) costs associated with placing freezes on credit reports; (vii)
20
     the continued risk to their PII, which remains in Defendant’s possession and is subject to further
21
     unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate
22

23   measures to protect the PII of customers and former customers in their continued possession; (viii)

24   future costs in terms of time, effort, and money that will be expended to prevent, detect, contest,

25   and repair the impact of the PII compromised as a result of the Data Breach for the remainder of
26
     the lives of Plaintiffs and Class members; (ix) the diminished value of Plaintiffs’ and Class
27

28                                                  53
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 57 of 80




 1   members’ PII, and (x) expectation damages.

 2

 3
                                   COUNT III
 4         BREACH OF IMPLIED COVENENT OF GOOD FAITH AND FAIR DEALING

 5          213.    Plaintiffs re allege and incorporate by reference herein all of the allegations
 6   contained in paragraphs 1 through 188.
 7
            214.    Under California law, every contract has an implied covenant of good faith and fair
 8
     dealing that neither party will do anything which will impair the right of the other to receive the
 9
     benefits of the agreement.
10

11          215.    Under the express and implied terms of the agreements between the Plaintiffs and

12   Class members and the Defendant, Plaintiffs and Class members were to receive a benefit through

13   the use of Defendant’s services, while the Defendant received the benefit of limited access to
14   users’ PII for advertising and product enhancement purposes.
15
            216.    Plaintiffs and Class members did all they were required to do under the terms of the
16
     agreements.
17
            217.    Defendant acted in bad faith by its conscious disregard and deliberate indifference
18

19   of the risk to Class members’ PII when it failed to provide adequate safeguards to protect that data.

20          218.    By exposing users to the increased risk that their PII could be exploited by third

21   parties, Defendant breached the implied covenant of good faith and fair dealing with respect to the
22
     express and implied terms of the agreements between the parties.
23
            219.    Plaintiffs and Class members were harmed by the Defendant’s breach of its duty of
24
     good faith and fair dealing. Plaintiffs and Class members have seen diminution of the value of
25
     their PII, have been exposed to a higher risk of identity theft, and failed to receive the benefit of
26

27   their bargain. They are entitled to damages in an amount to be proven at trial.

28                                                 54
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 58 of 80




 1

 2                                  COUNT IV
              QUASI CONTRACT CLAIM FOR NON RESTITUTIONARY DAMAGES
 3

 4           220.    Plaintiffs re allege and incorporate by reference herein all of the allegations

 5   contained in paragraphs 1 through 188.
 6           221.    As an alternative to Counts I III, and in the events the parties’ agreements are
 7
     found not to cover Facebook’s securing of users’ data, Plaintiffs seek damages in quasi contract.
 8
             222.    Facebook’s representations made its data privacy and security appear more robust
 9
     and effective than it really was—leading Plaintiffs and the Class members to lose the value of their
10

11   PII.

12           223.    Facebook knew about, accepted, and benefitted from Plaintiffs’ and Class

13   members’ use of its platform.
14           224.    Under the circumstances, it would be inequitable for Facebook to benefit from its
15
     failure to secure users’ data.
16
             225.    Through its action, Defendant has been unjustly conferred a benefit through
17
     mistake, fraud, coercion, or request, and it would be unjust to allow the Defendant to keep the
18

19   benefit it unjustly obtained.

20           226.    To avoid injustice, Plaintiffs and the Class members accordingly seek disgorgement

21   in profits in an amount to be proven at trial.
22
                                                  COUNT V
23                                              NEGLIGENCE

24
             227.199.        PlaintiffsPlaintiff re-allegealleges and incorporateincorporates by reference
25
     herein all of the allegations contained in paragraphs 1 through 188187.
26
             228.200.        Facebook owed a duty to PlaintiffsPlaintiff and Class members to exercise
27

28                                                    55
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 59 of 80




 1   reasonable care in obtaining, using, and protecting their PII from unauthorized third parties.

 2          229.201.        The legal duties owed by Defendant to PlaintiffsPlaintiff and Class members

 3   include, but are not limited to the following:

 4          a.      To exercise reasonable care in obtaining, retaining, securing, safeguarding, deleting,

 5                  and protecting the PII of PlaintiffsPlaintiff and Class members in its possession;

 6          b.      To protect PII of PlaintiffsPlaintiff and Class members in its possession using

 7                  reasonable and adequate security procedures that are compliant with industry-

 8                  standard practices; and

 9          c.      To implement processes to quickly detect a data breach and to timely act on warnings
10                  about data breaches, including promptly notifying PlaintiffsPlaintiff and Class
11                  members of the Data Breach.

12          230.202.        In addition, Cal. Civ. Code §1798.81.5 requires Facebook to take reasonable

13   steps and employ reasonable methods of safeguarding the PII of Plaintiffs and the ClassClass

14   members who are California residents.

15          231.203.        Facebook’s duty to use reasonable data security measures also arose under

16   Section 5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45,(a), which prohibits

17   “unfair . . . practices in or affecting commerce,” including, as interested and enforced by the FTC,

18   the unfair practices of failing to use reasonable measures to protect PII by companies such as

19   Facebook. Various FTC publications and data security breach orders further form the basis of

20   Facebook’s duty. 119 Various FTC publications and orders also form the bases of Facebook’s duty.

21   Plaintiff and Class members are consumers under the FTC Act. Defendant violated Section 5 of the

22   FTC Act by failing to use reasonable measures to protect PII and not complying with industry

23   standards. Defendant’s conduct was particularly unreasonable given the nature and amount of PII it

24

25   119
         See, e.g., Data Protection: Actions taken by Equifax and Federal Agencies in Response to the
     2017 Breach, UNITED STATES GOVERNMENT ACCOUNTABILITY OFFICE (Aug. 30, 2019), available
26   at: https://www.gao.gov/products/GAO-18-559 (regarding the Equifax data breach).
27

28                                                56
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 60 of 80




 1   obtained and stored, the previous consent decree by the FTC regarding user privacy, and the

 2   Cambridge Analytica theft of user data for which Facebook had just recently apologized.

 3          232.204.         In addition, given the nature of the information, Facebook had a special

 4   relationship with PlaintiffsPlaintiff and the Class members. PlaintiffsPlaintiff and the Class

 5   members signed up for Facebook’s services and agreed to provide their PII with the understanding

 6   that Facebook would undertake to safeguard the PII and would promptly inform PlaintiffsPlaintiff

 7   and the Class of any privacy intrusions that might compromise the PII which it represented it would

 8   maintain privately and safely. There representations by Facebook induced PlaintiffsPlaintiff and

 9   Class members to disclose PII in their profiles.
10          233.205.         Facebook breached its duties to PlaintiffsPlaintiff and Class members.

11   Facebook knew or should have known the risks of collecting and storing PII and the importance of

12 maintaining secure systems.

13          234.206.         Facebook knew or should have known that its security practices did not

14   adequately safeguard Plaintiffs’Plaintiff’s and the other Class members’ PII, including, but not

15   limited to, the failure to include expirations on access tokens.

16          207.      As stated herein, including specifically Paragraphs 107-141, for over two years

17   leading up to the attack, key Facebook personnel knew that there were serious vulnerabilities with

18   access tokens.

19

20

21

22

23          235.208.         Through Facebook’s acts and omissions described in this Complaint,

24   including Facebook’s failure to provide adequate security and its failure to protect the PII of

25   PlaintiffsPlaintiff and the Class from being foreseeably captured, accessed, exfiltrated, stolen, and

26   misused, Facebook unlawfully breached its duty to use reasonable care to adequately protect and

27

28                                                57
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 61 of 80




 1   secure Plaintiffs’Plaintiff’s and Class members’ PII during the period it was within Facebook’s

 2   possession and control.

 3          236.209.        Facebook breached the duties it owes to PlaintiffsPlaintiff and Class members

 4   in several ways, including:

 5          a.      Failing to implement adequate security systems, protocols, and practices sufficient

 6                  to protect Facebook users’ PII and thereby creating a foreseeable risk of harm;

 7          b.      Failing to comply with the minimum industry data security standards during the

 8                  period of the data breach;

 9          c.      Failing to act despite knowing or having reason to know that the access tokens were
10                  a security vulnerability and

11          d.      Failing to timely and accurately disclose to Facebook users that their PII had been

12                  improperly acquired or accessed.

13          a.      Failing to implement adequate security systems, protocols, and practices sufficient

14                  to protect Facebook users’ PII and thereby creating a foreseeable risk of harm;

15          b.      Failing to comply with the minimum industry data security standards during the

16                  period of the data breach; and
17
            c.a.    Failing to timely and accurately disclose to Facebook users that their PII had been
18
                    improperly acquired or accessed.
19
            210.    Because the limitation-of-liability clause does not mention “negligence” at all, let
20
     alone unequivocally preclude liability for it, the provision is also unenforceable against Plaintiff’s
21
     negligence claim.
22
            211.    Due to Defendant’s conduct, Plaintiff and Class Members are entitled to credit
23
     monitoring. Credit monitoring is reasonable here. The PII taken is historical and can be used towards
24
     identity theft and other types of financial fraud against the Class Members. There is no question that
25
     this PII was taken by sophisticated cybercriminals increasing the risks to the Class Members. The
26
     consequences of identity theft are serious and long-lasting. There is a benefit to early detection and
27

28                                                 58
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 62 of 80




 1   monitoring. Some experts recommend that data breach victims obtain credit monitoring services for

 2   at least ten years following a data breach. 120 Annual subscriptions for credit monitoring plans range

 3   from $219 to $329 per year. 121

 4             237.212.       As a result of Defendant’s negligence, PlaintiffsPlaintiff and Class members

 5   suffered injuries, includingthat may include (i) actual identity theft; (ii) the loss of the opportunity

 6   how their PII is used; (iii) the compromise, publication, and/or theft of their PII; (ivthe lost or

 7   diminished value of PII; (ii) out-of-pocket expenses associated with the prevention, detection, and

 8   recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (viii) lost opportunity

 9   costs associated with effort expended and the loss of productivity addressing and attempting to
10   mitigate the actual and future consequences of the Data Breach, including but not limited to

11   effortstime spent researching how to prevent, detect, contest, and recover from tax fraud and identity

12   theft; (vi) costsdeleting phishing email messages and cancelling credit cards believed to be

13   associated with placing freezes on credit reports; (vii) the compromised Facebook account; (iv) the

14   continued risk to their PII, which remainremains in Defendant’s possession and is subject to further

15   unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate measures

16   to protect the PII of customers and former customers in their continued possession; (viiiv) future

17   costs in terms of time, effort, and money that will be expended to prevent, monitor, detect, contest,

18   and repair the impact of the PII compromised as a result of the Data Breach for the remainder of the

19   lives of PlaintiffsPlaintiff and Class members; and (ix) the diminished value of Plaintiffs’ and Class

20   members’ PII., including ongoing credit monitoring.

21             238.213.       These injuries were reasonably foreseeable given the history of security

22   breaches at Facebook, detailed above and the purported high number of attempted data breaches it

23   and other similar social media providers face daily. Facebook even claims that the hackers are a

24

25
     120
26         See Plaintiff’s March 7, 2019 Amended Initial Disclosures pursuant to Rule 26(a) at p. 25.
     121
           Id.
27

28                                                 59
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 63 of 80




 1   digital marketing company “whose activities were previously known to Facebook’s security

 2   team.” 122

 3            239.214.      The injury and harm that PlaintiffsPlaintiff and the other Class members

 4   suffered was the direct and proximate result of Facebook’s negligent conduct.

 5                                              COUNT VIII

 6                                        NEGLIGENCE PER SE

 7            240.   Plaintiffs re allege and incorporate by reference herein all of the allegations
 8
     contained in paragraphs 1 through 188.
 9
              241.   Plaintiffs and Class members are consumers under the FTC Act.
10
              242.   Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits “unfair …
11
     practices in or affecting commerce” including, as interpreted and enforced by the Federal Trade
12

13   Commission (“FTC”), the unfair act or practice by companies such as Facebook of failing to use

14   reasonable measures to protect PII. Various FTC publications and orders also form the bases of
15   Facebook’s duty.
16
              243.   Plaintiffs and Class members are consumers under the FTC Act.
17
              244.   Defendant violated Section 5 of the FTC Act by failing to use reasonable measures
18
     to protect PII and not complying with industry standards. Defendant’s conduct was particularly
19

20   unreasonable given the nature and amount of PII it obtained and stored, the previous consent decree

21   by the FTC regarding user privacy, and the Cambridge Analytica theft of user data for which

22   Facebook had just recently apologized.
23            245.   Facebook’s violation of Section 5 of the FTC Act constitutes negligence per se.
24
              246.   Plaintiffs and Class members are within the class of persons Section 5 of the FTC
25

26

27   122
           Robert McMillan & Deepa Seetharaman, supra n. 28110.
28                                               60
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 64 of 80




 1   Act was intended to protect as they are engaged in trade and commerce and bear primary

 2   responsibility for reimbursing consumers for fraud losses. The FTC has pursued over fifty
 3
     enforcement actions against businesses which, as a result of their failure to employ reasonable data
 4
     security measures and avoid unfair and deceptive practices, caused the same harm suffered by
 5
     Plaintiffs and Class members.
 6
            247.    Defendant is also liable to Plaintiffs and the other Class members for negligence per
 7

 8   se for violating Cal. Civ. Code § 1709, and Cal. Civ. Code § 1798.81.5.

 9          248.    As a direct and proximate result of Facebook’s negligence per se, the Plaintiffs and
10   Class members have suffered and continue to suffer injury including (i) actual identity theft; (ii) the
11
     loss of the opportunity how their PII is used; (iii) the compromise, publication, and/or theft of their
12
     PII; (iv) out of pocket expenses associated with the prevention, detection, and recovery from
13
     identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity costs associated
14

15   with effort expended and the loss of productivity addressing and attempting to mitigate the actual

16   and future consequences of the Data Breach, including but not limited to efforts spent researching

17   how to prevent, detect, contest, and recover from tax fraud and identity theft; (vi) costs associated
18   with placing freezes on credit reports; (vii) the continued risk to their PII, which remain in
19
     Defendant’s possession and is subject to further unauthorized disclosures so long as Defendant fails
20
     to undertake appropriate and adequate measures to protect the PII of customers and former
21
     customers in their continued possession; (viii) future costs in terms of time, effort, and money that
22

23   will be expended to prevent, detect, contest, and repair the impact of the PII compromised as a result

24   of the Data Breach for the remainder of the lives of Plaintiffs and Class members; and (ix) the

25   diminished value of Plaintiffs’ and Class members’ PII.
26
                                      COUNT VII
27                  VIOLATION OF THE UNFAIR COMPETITION LAW (UCL),

28                                                61
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 65 of 80




 1                                Cal. Bus. & Prof. Code § 17200, et seq.

 2          249.    Plaintiffs re allege and incorporate by reference herein all of the allegations
 3
     contained in paragraphs 1 through 188.
 4
            250.    Facebook is a “person” as defined by Cal. Bus. & Prof Code § 17200.
 5
            251.    California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 prohibits “any
 6
     unlawful, unfair or fraudulent business act or practice.”
 7

 8          252.    Facebook monitors, collects, and records users’ habits and other information in order

 9   to sell it to third parties for profit, and does so without adequately protecting the information
10   collected, in violation of all three prongs of the UCL.
11
            253.    A business act is “unfair” where it is immoral, unethical, oppressive, unscrupulous,
12
     unconscionable, and/or substantially injurious, contrary to legislatively declared public policy and
13
     the harm it caused to consumers outweighed its utility. Facebook’s “unfair” acts and practices
14

15   include:

16          a.      Failing to implement and maintain reasonably security measures to protect

17                  Plaintiffs’ PII from unauthorized disclosure, release, data breaches, and theft, and
18                  was a direct and proximate cause of the Facebook data breach. Facebook failed to
19
                    identify foreseeable security risks, remediate identified security following previous
20
                    data security incidents;
21
            b.      Facebook’s failure to implement and maintain reasonable security measures also
22

23                  was contrary to legislatively declared public policy that seeks to protect

24                  consumers’ data and ensure that entities that are trusted with it use appropriate

25                  security measures. These policies are reflected in laws, including the FTC Act (15
26
                    U.S.C. Sec. 45);
27

28                                                62
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 66 of 80




 1          c.      Facebook’s failure to implement and maintain reasonable security measures also

 2                  lead to substantial consumer injuries, as described above, that are not outweighed
 3
                    by any countervailing benefits to consumers or competition. Moreover, because
 4
                    consumers could not know of Facebook’s inadequate security, consumers could not
 5
                    have reasonably avoided the harms Facebook caused.
 6
            254.    Facebook’s conduct was also unlawful under the UCL. A business act or practice is
 7

 8   “unlawful” when it is proscribed by some other statute, regulation or constitutional provision.

 9          a.      Facebook’s terms of service required it to undertake safeguards to protect
10                  Plaintiffs’ and Class member’s data from being disclosed to unauthorized
11
                    individuals; and
12
            b.      Facebook engaged in business acts or practices that were proscribed by law,
13
                    including the 2011 FTC Consent Decree; Cal. Civ. Code §§ 1798.80, et seq. (the
14

15                  California Customer Records Act); and the FTC Act, 15 U.S.C. § 45.

16          255.    Facebook’s conduct was also fraudulent under the UCL. Under that law, a practice

17   is fraudulent where material information is withheld or misrepresented by a seller. Here, Facebook
18   engaged in fraudulent practices including:
19
            a.      Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs’
20
                    and class members’ PII, by implementing and maintaining reasonable security
21
                    measures;
22

23          b.      Misrepresenting that it would comply with common law and statutory duties

24                  pertaining to the security and privacy of Plaintiffs’ and class members’ PII

25          c.      Omitting, suppressing, and concealing the material fact that it did not reasonably or
26
                    adequately secure Plaintiffs’ and class members’ PII; and
27

28                                                63
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 67 of 80




 1           d.      Omitting, suppressing, and concealing the material fact that it did not comply with

 2                   common law and statutory duties pertaining to the security and privacy of
 3
                     Plaintiffs’ and class members’ PII;
 4
             256.    Facebook’s representations and omissions were material because they were likely
 5
     deceive reasonable consumers about the adequacy of Facebook’s data security and ability to protect
 6
     the confidentiality of consumer’s PII.
 7

 8           257.    As a direct and proximate result of Facebook’s fraudulent, unlawful, and unfair

 9   business acts and practices, Plaintiffs and the Class suffered injury including: (i) actual identity theft;
10   (ii) the loss of the opportunity how their PII is used; (iii) the compromise, publication, and/or theft
11
     of their PII; (iv) out of pocket expenses associated with the prevention, detection, and recovery from
12
     identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity costs associated
13
     with effort expended and the loss of productivity addressing and attempting to mitigate the actual
14

15   and future consequences of the Data Breach, including but not limited to efforts spent researching

16   how to prevent, detect, contest, and recover from tax fraud and identity theft; (vi) costs associated

17   with placing freezes on credit reports; (vii) the continued risk to their PII, which remain in
18   Defendant’s possession and is subject to further unauthorized disclosures so long as Defendant fails
19
     to undertake appropriate and adequate measures to protect the PII of customers and former
20
     customers in their continued possession; (viii) future costs in terms of time, effort, and money that
21
     will be expended to prevent, detect, contest, and repair the impact of the PII compromised as a result
22

23   of the Data Breach for the remainder of the lives of Plaintiffs and Class members; and (ix) the

24   diminished value of Plaintiffs’ and Class members’ PII.in fact and lost money or property, including

25   their loss of the benefit of their bargain (secured data for a social networking experience), and (x)
26
     the failure to obtain the benefit of the bargain in exchange for their data.
27

28                                                  64
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 68 of 80




 1          258.    Because of Facebook’s fraudulent, unlawful, and unfair business acts and practices,

 2   Plaintiffs and Class members are entitled to relief, including attorneys’ fees and costs, restitution,
 3
     declaratory relief, and a permanent injunction enjoining Facebook from its fraudulent, unlawful, and
 4
     unfair practices. Plaintiffs also seeks reasonable attorneys’ fees and costs under applicable law,
 5
     including Federal Rule of Civil Procedure 23 and California Code of Civil Procedure § 1021.5.
 6
                                         COUNT VIII
 7
                        CALIFORNIA CONSUMER LEGAL REMEDIES ACT,
 8                               Cal. Civ. Code §§ 1750, et seq.

 9             Plaintiffs re allege and incorporate by reference herein all of the allegations contained in
               paragraphs 1 through 188.
10          259. The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq, (“CLRA”) is a
11
     comprehensive statutory scheme that is to be liberally construed to protect consumers against unfair
12
     and deceptive business practices in connection with the conduct of businesses providing goods,
13
     property, or services to consumers primarily for personal, family, or household use.
14

15          260.    Facebook is a “person” as defined by Civil Code §§ 1761(c) and 1770 and has

16   provided “services” as defined by Civil Code §§ 1761(b) and 1770. Facebook provides online social

17   media and social networking on its social media platform and through its social media accounts.
18   Facebook is one of the oldest and popular social media services. Plaintiffs and Class members have
19
     signed up for accounts on a web based platform, maintained by Facebook, where they can engage
20
     in social media and networking activities ranging from connecting with other users and their
21
     accounts, privately communicating with them, accessing other users’ postings, messages and
22

23   internet links, joining forums, and engaging in personalized content and programming. Facebook

24   continually upkeeps and updates their online system for consumers’ social media and networking

25   use and sets forth formal Terms of Use for use of its services.
26

27

28                                                65
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 69 of 80




 1          261.    Plaintiffs and Class members are “consumers” as defined by Civil Code §§ 1761(d)

 2   and 1770. Plaintiffs and Class members provided Facebook with valuable information, including
 3
     highly personal and intimate details of their lives, personalities, identities, and social and media
 4
     interests and activity, and/or highly sensitive financial information, which Defendant would then
 5
     harvest and monetize to its great financial advantage, in exchange for use of Facebook’s social
 6
     media and networking platform.
 7

 8          262.    Plaintiffs and Class members have engaged in a “transaction” as defined by Civil

 9   Code §§ 1761(e) and 1770. Facebook’s Terms of Use, Data Policy, and Privacy Choices and Policy
10   provided to Plaintiffs and Class members are agreements between consumers and Facebook and
11
     constitute “transactions” within the meaning of Civil Code §1761(e).
12
            263.    Facebook’s acts and practices were intended to and did result in the sales of services
13
     to Plaintiffs and class members in violation of Civil Code § 1770, including: a) representing its
14

15   services have characteristics it does not have; and b) representing that services are of a particular

16   standard, quality, or grade when they were not. Facebook misrepresented that its services were safe

17   from breaches and Facebook would adequately protect the PII of its users from hackers. Plaintiffs
18   and Class members created Facebook accounts and used Defendant’s social media site bases inter
19
     alia on these representations.
20
            264.    Facebook’s representations and omissions were material because they were likely to
21
     deceive reasonable consumers about the adequacy of Facebook’s data, security, and ability to protect
22

23   the confidentiality of consumer’s PII.

24          265.    Facebook, operating in California, has violated the CLRA by engaging in unlawful,

25   unfair and deceptive practices as defined in Civil Code § 1770 with respect to the social media and
26
     social networking services provided to Plaintiff and the Class, including, but not limited to, its
27

28                                               66
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 70 of 80




 1   failure to disclose that it was providing a social media platform which contained security

 2   vulnerabilities and exposed Class members’ PII to risks of hackers and identity theft. By failing to
 3
     disclose its network’s security risks, and even affirmatively representing that it maintained a secure
 4
     and safe social media platform, Facebook misrepresented the standard, quality and grade of its
 5
     consumer services.
 6
            266.    Facebook had exclusive knowledge about the inadequacy of its security and
 7

 8   contemporaneous knowledge about its dissemination of Plaintiffs’ and Class members’ social media

 9   and private information, but actively concealed those facts from customers. Had Facebook disclosed
10   the breaches, the significant media and expert attention would have alerted Plaintiffs and Class
11
     members and they would not have provided their PII or agreed to use Facebook’s service on those
12
     terms. Facebook was thus obligated to disclose these material facts. If Facebook had disclosed their
13
     security inadequacies and dispersing of consumers’ private information, Plaintiffs would have
14

15   become aware of the security risks and would not have willingly provided Facebook with their PII

16   or agreed to use Facebook’s service on those terms.

17          267.    Plaintiffs have standing to pursue this claim as they have suffered injury in fact and
18   have lost monetary value as a result of Facebook’s actions as set forth herein.
19
            268.    As a direct and proximate result of Facebook’s violations of Cal. Civ. Code § 1770,
20
     Plaintiffs and Class members have suffered and will continue to suffer injury, ascertainable losses
21
     of money or property, and non monetary damages, failure to receive the benefit of their bargain,
22

23   increased risk of fraud and identity theft, and diminishment of the value of their PII.

24          269.    Pursuant to Cal. Civ. Code § 1780(a)(2) and (a)(5), Plaintiffs seeks an order of this

25   court enjoining Defendant from continuing to engage its unlawful, unfair, or deceptive business
26
     practices and any other unlawful conduct. Plaintiffs and Class members seek all non monetary relief
27

28                                                67
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 71 of 80




 1   allowed by law, including an order enjoining the acts and practices described above, attorneys’ fees,

 2   and costs, under the CLRA. 123
 3
                270.   Plaintiffs and Class members will be irreparably harmed and/or denied an effective
 4
     remedy if such an order is not granted.
 5
                271.   The unfair and deceptive practices of Defendant as described in the Complaint
 6
     present a serious threat to Plaintiffs and Class members.
 7

 8                                            COUNT IX
                                        BREACH OF CONFIDENCE
 9
                272.   Plaintiffs re allege and incorporate by reference herein all of the allegations
10

11   contained in paragraphs 1 through 188.

12              273.   At all times during Plaintiffs’ and Class members’ interactions with Defendant,

13   Defendant was fully aware of the confidential and sensitive nature of Plaintiffs’ and Class members’
14   PII that Plaintiffs and Class members provided to Defendant.
15
                274.   As alleged herein and above, Defendant’s relationship with Plaintiffs and Class
16
     members was governed by terms and expectations that Plaintiffs’ and Class members’ PII would be
17
     collected, stored, and protected in confidence, and would not be disclosed to unauthorized third
18

19   parties.

20              275.   Plaintiffs and Class members provided their respective PII to Defendant with the

21   explicit and implicit understandings that Defendant would protect and not permit the PII to be
22
     disseminated to any unauthorized parties.
23

24

25
     123
26      Plaintiff Schmidt provided notice of his and the class’ claims to Facebook via registered letter
     on January 28, 2019, in compliance with Cal. Civ. Code § 1782(a). Plaintiffs will amend to seek
27   monetary damages if Facebook does not provide the requested financial redress to the class.
28                                                 68
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 72 of 80




 1          276.    Plaintiffs and Class members also provided their respective PII to Defendant with

 2   the explicit and implicit understandings that Defendant would take precautions to protect Plaintiffs’
 3
     and Class members’ PII from unauthorized disclosure, such as following basic principles of
 4
     information security practices.
 5
            277.    Defendant voluntarily received in confidence Plaintiffs’ and Class members’ PII with
 6
     the understanding that their PII would not be disclosed or disseminated to the public or any
 7

 8   unauthorized third parties.

 9          278.    Due to Defendant’s failure to prevent, detect, and avoid the Data Breach by, inter
10   alia, following best information security practices to secure Plaintiffs’ and Class members’ PII,
11
     Plaintiffs’ and Class members’ PII was disclosed and misappropriated to unauthorized third parties
12
     beyond Plaintiffs’ and Class members’ confidence, and without their express permission.
13
            279.    As a direct and proximate cause of Defendant’s actions and/or omissions, Plaintiffs
14

15   and Class members have suffered damages.

16          280.    But for Defendant’s disclosure of Plaintiffs’ and Class members’ PII in violation of

17   the parties’ understanding of confidence, their PII would not have been compromised, stolen,
18   viewed, accessed, and used by unauthorized third parties. Defendant’s Data Breach was the direct
19
     and legal cause of the theft of Plaintiffs’ and Class members’ PII, as well as the resulting damages.
20
            281.    The injury and harm Plaintiffs and Class members suffered was the reasonably
21
     foreseeable result of Defendant’s unauthorized disclosure of Plaintiffs’ and Class members’ PII.
22

23   Defendant knew its technologies for accepting and securing Plaintiffs’ and Class members’ PII had

24   numerous security vulnerabilities because Defendant failed to follow basic information security

25   practices, including but not limited to, including expirations on access tokens, and discovering the
26
     three vulnerabilities that were exploited by hackers before its “View As” feature became available.
27

28                                               69
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 73 of 80




 1           282.    As a direct and proximate result of Defendant’s breaches of confidence, Plaintiffs

 2   and Class members have suffered and will suffer injury, including but not limited to: (i) actual
 3
     identity theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise, publication,
 4
     and/or theft of their PII; (iv) out of pocket expenses associated with the prevention, detection, and
 5
     recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity
 6
     costs associated with effort expended and the loss of productivity addressing and attempting to
 7

 8   mitigate the actual and future consequences of the Data Breach, including but not limited to efforts

 9   spent researching how to prevent, detect, contest, and recover from tax fraud and identity theft; (vi)
10   costs associated with placing freezes on credit reports; (vii) the continued risk to their PII, which
11
     remain in Defendant’s possession and is subject to further unauthorized disclosures so long as
12
     Defendant fails to undertake appropriate and adequate measures to protect the PII of customers and
13
     former customers in their continued possession; (viii) future costs in terms of time, effort, and money
14

15   that will be expended to prevent, detect, contest, and repair the impact of the PII compromised as a

16   result of the Data Breach for the remainder of the lives of Plaintiffs and Class members; and (ix) the

17   diminished value of Plaintiffs’ and Class members’ PII.
18                                            COUNT X
19                                     DECLARATORY JUDGMENT

20
             283.215.        PlaintiffsPlaintiff re-allegealleges and incorporateincorporates by reference
21
     herein all of the allegations contained in paragraphs 1 through 188187.
22
             284.    Plaintiffs and Class members entered into either an actual or implied contract that
23
     required Defendant to provide adequate security for the PII it collected from Plaintiffs and Class
24
     members.
25

26           285.216.        Defendant owes duties of care to PlaintiffsPlaintiff and Class members which

27   would require it to adequately secure PII.

28                                                 70
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 74 of 80




 1          286.217.        Defendant still possesses PII regarding PlaintiffsPlaintiff and Class members.

 2          287.218.        Although Facebook claims it has identified who was harmed by the breach

 3   and the extent and corrected the vulnerabilities in its systems which permitted the intrusions to

 4   prevent further attacks, there is no detail on what, if any, fixes have occurred.

 5          288.219.        PlaintiffsPlaintiff and Class members are at risk of harm due to the exposure

 6   of their PII and Defendant’s failure to address the security failings that lead to such exposure.

 7          289.220.        There is no reason to believe that Defendant’s security measures are any more

 8   adequate than they were before the breach to meet Defendant’s contractual obligations and legal

 9   duties, and there is no reason to think Defendant has no other security vulnerabilities that have not
10   yet been knowingly exploited. Defendant faced security breaches, conducted an “apology tour”
11   before Congress and many media outlets, and then this breach occurred, followed by another
12 announced in December 2018.

13          290.221.        PlaintiffsPlaintiff,   therefore,   seekseeks    a   declaration   that      (1)

14   Facebook’Facebook’s existing security measures do not comply with its explicit or implicit

15   contractual obligations and duties of care to provide adequate security, and (2) to comply with its

16   explicit or implicit contractual obligations and duties of care, Facebook must implement and

17   maintain reasonable security measures, including, but not limited to:

18          a.      Ordering that Defendant engage third-party security auditors/penetration testers as

19                  well as internal security personnel to conduct testing, including simulated attacks,

20                  penetration tests, and audits on Facebook’ systems on a periodic basis, and ordering

21                  Facebook to promptly correct any problems or issues detected by such third-party

22                  security auditors;

23          b.      Ordering that Defendant engage third-party security auditors and internal personnel

24                  to run automated security monitoring;

25          c.      Ordering that Facebook audit, test, and train its security personnel regarding any new

26                  or modified procedures;

27

28                                                 71
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 75 of 80




 1          d.      Ordering that Facebook user applications be segmented by, among other things,

 2                  creating firewalls and access controls so that if one area is compromised, hackers

 3                  cannot gain access to other portions of Defendant’s systems;

 4          e.      Ordering that Facebook conduct regular database scanning and securing checks;

 5          f.      Ordering that Facebook routinely and continually conduct internal training and

 6                  education to inform internal security personnel how to identify and contain a breach

 7                  when it occurs and what to do in response to a breach; and

 8          f.g.    Ordering Facebook to purchase credit monitoring services for Plaintiff and Class

 9                  members; and
10          g.h.    Ordering Facebook to meaningfully educate its users about the threats they face as a

11                  result of the loss of their financial and Private Information to third parties, as well as

12                  the steps Facebook users must take to protect themselves.

13                                        PRAYER FOR RELIEF

14
     WHEREFORE, PlaintiffsPlaintiff, on behalf of themselveshimself and all Class members, requests
15
     judgment against the Defendant and that the Court grant the following:
16
            A.      An order certifying a class or classes and appointing PlaintiffsPlaintiff and theirhis
17
     Counsel to represent the Class;
18
            B.      An order enjoining Facebook from engaging in the wrongful conduct alleged herein
19
     concerning disclosure and inadequate protection of Plaintiffs’Plaintiff’s and Class members’ PII;
20
            C.      An order instructing Facebook to purchase or provide funds for credit monitoring
21
     services for Plaintiff and all Class members;
22
            C.D.    An award of compensatory, statutory, and punitive damages, in an amount to be
23
     determined;
24
            D.E.    An award of reasonable attorneys’ fees, costs, and litigation expenses, as allowable
25
     by law; and
26
            E.      Disgorgement of Facebook’s profits to Plaintiffs and Class members; and
27

28                                                72
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 76 of 80




 1         F.      Such other and further relief as this Court may deem just and proper.

 2                                       JURY TRIAL DEMAND

 3         Plaintiff hereby demands a jury trial for all issues so triable of right.

 4   DATED this 7th16th day of FebruaryAugust, 2019.

 5                                                 Respectfully submitted,

 6                                                 s/ Andrew N. Friedman

 7
                                                   Andrew N. Friedman (Pro Hac Vice)
 8                                                 AFriedmanafriedman@cohenmilstein.com
                                                   COHEN MILSTEIN SELLERS & TOLL PLLC
 9
                                                   1100 New York Ave. NW
10                                                 East Tower, 5th Floor
                                                   Washington, DC 20005
11                                                 Telephone: (202) 408-4600
                                                   Facsimile: (202) 408-4699
12

13                                                 John A. Yanchunis (Pro Hac Vice)
                                                   JYanchunisjyanchunis@ForThePeople.com
14                                                 MORGAN & MORGAN
                                                   COMPLEX LITIGATION GROUP
15                                                 201 N. Franklin Street, 7th Floor
                                                   Tampa, Florida 33602
16                                                 T: 813-223-5505
17                                                 F: 813-223-5402 (fax)

18                                                 Ariana J. Tadler (Pro Hac Vice)
                                                   ATadler@Milbergatadler@TadlerLaw.com
19                                                 MILBERG TADLER PHILLIPS
                                                   GROSSMANLAW LLP
20
                                                   One Penn Plaza
21                                                 New York, New York
                                                   T: 212 594 5300
22                                                 F: 212 868 1229
                                                   New York, NY 10119
23                                                 Telephone: (212) 946-9453
                                                   Facsimile: (212) 273-4375
24

25                                                 Attorneys for PlaintiffsPlaintiff

26

27

28                                               73
                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 77 of 80




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    74
                   AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                              No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 78 of 80




 1
     CAPSTONE LAW, APC
 2   Tarek H. Zohdy (SBN 247775)                COHEN MILSTEIN SELLERS & TOLL
     Tarek.Zohdy@capstonelawyers.com            PLLC
 3
     Cody R. Padgett (SBN 275553)               Douglas J. McNamara
 4   Cody.Padgett@capstonelawyers.com           dmcnamara@cohenmilstein.com
     Trisha K. Monesi (SBN 303512)              Sally Handmaker GuidoKarina G. Puttieva
 5   Trisha.Monesi@capstonelawyers.com          (SBN 281186317702)
     Capstone Law APC
 6   1875 Century Park East, Suite 1000         kputtieva@cohenmilstein.com
     Los Angeles, California 90067              1100 New York Ave. NW
 7
     Telephone: (310) 556-4811                  East Tower, 5th Floor
 8   Facsimile: (310) 943-0396                  Washington, DC 20005
                                                Telephone: (202) 408-4600
 9   CASEY GERRY SCHENK                         Facsimile: (202) 408-4699
     FRANCAVILLA BLATT & PENFIELD,
10   LLP                                        FINKELSTEIN, BLANKENSHIP, FREI-
11   David S. Casey, Jr. (SBN 060768)           PEARSON & GARBER LLP
     dcasey@cglaw.com                           Jeremiah Frei-Pearson
12   Gayle M. Blatt (SBN 122048)                Jfrei-pearson@fbfglaw.com
     gmb@cglaw.com                              Andrew C. White
13   Jeremy Robinson (SBN 188325)
     jrobinson@cglaw.com                        awhite@fbfglaw.com
14   110 Laurel Street                          445 Hamilton Ave., Suite 605
15   San Diego, California 92101                White Plains, New York 10601
     Telephone: (619) 238-1811                  Telephone: (914) 298-3281
16   Facsimile: (619) 544-9232 fax              Facsimile: (914) 908-6709

17   CLAYEO C. ARNOLD, A
     PROFESSIONAL LAW                           FRANKLIN D. AZAR & ASSOCIATES
18   CORPORATION                                Ivy Ngo (SBN 249860)
19   Clayeo C. Arnold (SBN 65070)               ngoi@fdazar.com
     carnold@justice4you.com                    Kelly Hyman
20   Joshua H. Watson (SBN 238058)              hymank@fdazar.com
     jwatson@justice4you.com                    14426 East Evans Ave
21   865 Howe Avenue                            Aurora, CO 80014
     Sacramento, California 95825               Telephone: 303-757-3300
22
     Telephone: 916-777-7777                    Facsimile: 720-213-5131
23   Facsimile: 916-924-1829
                                                GLANCY PRONGAY & MURRAY LLP
24                                              Marc Godino
                                                mgodino@glancylaw.com
25                                              Brian Murray
                                                bmurray@glancylaw.com
26
                                                1925 Century Park East, Suite 2100
27                                              Los Angeles, California 90067

28                                        75
                     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 79 of 80




 1   Telephone: 310-201-9150                     16 Yale Circle
     Facsimile: 310-432-1495                     Kensington, CA 94708
 2                                               Telephone: (415) 373-8849
 3

 4                                               LOCKRIDGE GRINDAL NAUEN PLLP
                                                 Karen Hanson Riebel
 5   JONES WARD PLC                              khriebel@locklaw.com
     Jasper D. Ward                              Kate M. Baxter-Kauf
 6   jasper@jonesward.com                        kmbaxter-kauf@locklaw.com
     1205 E Washington St, Suite 111             Arielle S. Wagner
 7
     Louisville, Kentucky 40206                  aswagner@locklaw.com
 8   Telephone: 502-882-6000                     100 Washington Avenue South, Suite 2200
                                                 Minneapolis, MN 55401
 9   KANTROWITZ GOLDHAMER &                      Telephone: (612) 596-4097
     GRAIFMAN, P.C.                              Facsimile: (612) 339-0981
10   Gary S. Graifman
11   ggraifman@kgglaw.com                        MIGLIACCIO & RATHOD LLP
     Jay Brody                                   Nicholas A. Migliaccio
12   jbrody@kgglaw.com                           nmigliaccio@classlawdc.com
     747 Chestnut Ridge Road                     Jason S. Rathod
13   Chestnut Ridge, New York 10977              jrathos@classlawdc.com
     Telephone: (845) 356-2570                   412 H Street N.E., Ste. 302
14   Facsimile: (845) 356-4335                   Washington, DC 20002
15                                               Telephone: (202) 470-3520
     KOHN, SWIFT & GRAF, P.C.
16   Jonathan Shub (SBN 237708)                  MILBERG TADLER PHILLIPS
     jshub@kohnswift.com                         GROSSMANLAW LLP
17   Kevin Laukaitis                             David Azar
     klaukaitis@kohnswift.com                    dazar@milbergAriana J. Tadler (pro hac
18   1600 Market Street, Suite 2500              vice)
19   Philadelphia, PA 19103-7225                 ATadler@Tadlerlaw.com
     Telephone: (215) 238-1700                   11766 Wilshire Blvd, Suite 500
20   Facsimile: (215) 238-1968                   Los Angeles, CA 90025
                                                 One Penn Plaza
21   LAW OFFICE OF PAUL C. WHALEN,               New York, New York
     P.C.                                        New York, NY 10119
22
     Paul C. Whalen                              Telephone: (212) 594 5300946-9453
23   paul@paulwhelan.com                         Facsimile: (212) 868 1229273-4375
     768 Plandome Road                           Henry J. Kelston
24   Manhasset, NY 11030
     Telephone: (516) 426-6870                   Jennifer Czeisler
25   Facsimile: (212) 658-9685
26                                               A.J. De Bartolomeo
     LAW OFFICES OF CHARLES
27   REICHMANN                                   Melissa Clarke
     Charles Reichmann                           mclarke@milberg.com
28   Cpreichmann@yahoo.com                       One Pennsylvania Plaza, Suite 1920
                                         76
                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 193-1 Filed 08/16/19 Page 80 of 80




 1   New York, NY 10119
     Telephone: (212) 594 5300
 2   Facsimile: (212) 868 1229
 3

 4

 5

 6   MORGAN & MORGAN
     COMPLEX LITIGATION GROUP
 7
     Ryan J. McGee
 8   rmcgee@ForThePeople.com
     Jean S. Martin
 9   jeanmartin@ForThePeople.com
     Kenya J. Reddy
10   kreddy@forthepeople.com
11   201 N. Franklin Street, 7th Floor
     Tampa, Florida 33602
12   Telephone: (813) 223-5505
     Facsimile: (813) 223-5402
13
     ROBINSON CALCAGNIE, INC.
14   Daniel S. Robinson (SBN 244245)
15   drobinson@robinsonfirm.com
     Wesley K. Polischuk (SBM 254121)
16   wpolischuk@robinsonfirm.com
     Michael W. Olson (312857)
17   19 Corporate Plaza Drive
     Newport Beach, California 92660
18   Telephone: (949) 720-1288
19   Facsimile: (949) 720-1292

20   STULL, STULL & BRODY
     Patrice L. Bishop (SBN 182256)
21   pbishop@ssbla.com
     Melissa R. Emert
22
     memert@ssbny.com
23   9430 W. Olympic Blvd., Suite 400
     Beverly Hills, CA 90212
24   Telephone: (310) 209-2468
     Facsimile: (310) 209-2087
25
     Other Plaintiffs’Plaintiff’s Counsel
26

27

28
                                            77
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
